--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT




OF






MID-AMERICA MULTIFAMILY FUND I, LLC


(a Delaware limited liability company)






Dated as of May 9, 2007








THE INTERESTS REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“FEDERAL ACT”), OR THE SECURITIES LAWS OF THE VARIOUS STATES (“STATE
LAW”).  THEY HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE FEDERAL
ACT AND STATE LAW AND MAY NOT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, BE SOLD,
PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF AT ANY TIME, AND WHICH
MAY BE CONDITIONED UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE MANAGING MEMBER THAT SUCH SECURITIES MAY BE TRANSFERRED
WITHOUT REGISTRATION OR QUALIFICATION.  TRANSFER OF AN INTEREST IS PROHIBITED
EXCEPT PURSUANT TO REGISTRATION IN ACCORDANCE WITH THE FEDERAL ACT AND EACH
RELEVANT STATE LAW OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
FEDERAL ACT AND EACH RELEVANT STATE LAW.  HEDGING TRANSACTIONS INVOLVING AN
INTEREST MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE FEDERAL ACT AND ALL
APPLICABLE STATE LAWS.





--------------------------------------------------------------------------------


 
ARTICLE 1
DEFINED TERMS
1.1.  Definitions
1.2.  Other Terms
 
ARTICLE 2
 
ORGANIZATION
2.1.  Formation
2.2.  Name
2.3.  Principal Place of Business
2.4.  Term
2.5.  Registered Agent and Registered Office
2.6.  Purpose
2.7.  Investment Period
 
ARTICLE 3
 
CAPITAL
3.1.  Initial Cash Contributions
3.2.  Additional Capital Contributions
3.3.  Company Loan
3.4.  Borrow Funds
3.5.  Wire Transfers
3.6.  Failure to Make Capital Contribution
3.7.  Percentage Interest and Final Sharing Ratio Adjustment.
3.8.  Capital Accounts
3.9.  Interest On and Return of Capital
3.10.  No Further Capital Contribution
3.11.  Waiver of Right of Partition and Dissolution
 
ARTICLE 4
 
PROFITS AND LOSSES
4.1.  Allocation of Profits and Losses
4.2.  Special Allocations
4.3.  Compliance With Section 704(c)
4.4.  Intent of Allocations
4.5.  Member Acknowledgment


 
ARTICLE 5
 
DISTRIBUTIONS
5.1.  Distributions
5.2.  Timing
5.3.  Distribution Limitation Under Act; Reserves
 
ARTICLE 6
 
MANAGEMENT
6.1.  Executive Committee
6.2.  Members of the Executive Committee
6.3.  Major Decisions
 

--------------------------------------------------------------------------------


6.4.  Negative Covenants
6.5.  Conditionally Permitted Actions
6.6.  Managing Member Powers
6.7.  Actions Requiring Unanimous Consent
6.8.  Managing Member Duties.
6.9.  Removal of MAA as the Managing Member.
6.10.  Members
6.11.  Company Expenses.
6.12.  Liability of Members.
6.13.  Fees
6.14.  Memphis Commercial Group
6.15.  Property Management Agreement
 
ARTICLE 7
 
PURCHASE AND PUT OPTIONS
7.1.  Purchase Events
7.2.  Exercise of Purchase Option
7.3.  Closing and Terms
7.4.  Effect on Seller’s Interest
7.5.  Put Option.
7.6.  Term of Options
7.7.  Financing
7.8.  Separateness
7.9.  Tax Exempt Bond Financing
7.10.  Release of Managing Member
7.11.  2530 Participation Certification
 
ARTICLE 8
 
BUY-SELL PROVISIONS
8.1.  Master Buy-Sell Provision
8.2.  Closing
8.3.  Remedies; Coordination of Rights
8.4.  Terms Governing the Escrow Funds
8.5.  Property Buy-Sell Provision
8.6.  Closing
8.7.  Remedies; Coordination of Rights in Connection with Property Buy-Sell
8.8.  Terms Governing the Escrow Funds in Connection with Property Buy-Sell
 
ARTICLE 9
 
BOOKS AND RECORDS
9.1.  Books and Records
9.2.  Accounting and Fiscal Year
9.3.  Reports.
9.4.  The Company Accountant
9.5.  The Budget and Operating Plan.
9.6.  Tax Matters Member
9.7.  Draw Requests
9.8.  Periodic Asset Valuation
 
 

--------------------------------------------------------------------------------


 
ARTICLE 10
TRANSFER OF INTERESTS
10.1.  Transfer Restrictions
10.2.  Permitted Transfers
10.3.  Transferees
10.4.  Section 754 Election
10.5.  Non-Complying Transfers Void
 
ARTICLE 11
 
DISSOLUTION AND TERMINATION
11.1.  Dissolution Events
11.2.  Continuation
11.3.  Method of Liquidation.
11.4.  Deemed Distribution and Recontribution
11.5.  Date of Termination
 
ARTICLE 12
 
INVESTMENT REPRESENTATIONS OF THE PARTNERS
12.1.  Investment Intent
12.2.  Unregistered Company Interests
12.3.  Nature of Investment
12.4.  Legend on Agreement
 
ARTICLE 13
 
MISCELLANEOUS
13.1.  Representations and Warranties of the Members
13.2.  Managing Member Representations and Warranties
13.3.  Appraisal Procedures for Fair Market Value
13.4.  Further Assurances
13.5.  Conflicts
13.6.  Notices
13.7.  Cumulative Remedies
13.8.  Governing Law
13.9.  Arbitration.
13.10.  Attorney Fees
13.11.  Captions
13.12.  Pronouns
13.13.  Successors and Assigns
13.14.  Extension Not a Waiver
13.15.  Creditors and Third Parties Not Benefited
13.16.  Recalculations of Interest
13.17.  Severability
13.18.  Entire Agreement
13.19.  Publicity
13.20.  Counterparts
13.21.  Confidentiality.
13.22.  No Electronic Transactions
13.23.  Exclusivity
 

--------------------------------------------------------------------------------


 
EXHIBITS
 
EXHIBIT A                                -           EXAMPLE IRR CALCULATION
 
EXHIBIT B                                -           FORM OF PROPERTY MANAGEMENT
AGREEMENT
 
EXHIBIT C                                -           EXAMPLE PERCENTAGE INTEREST
AND FINAL SHARING RATIOADJUSTMENT
 
EXHIBIT D                                -           FORM OF DUE DILIGENCE AND
CLOSING CHECKLIST
 
EXHIBIT E                                -           FORM OF SINGLE PURPOSE
ENTITY AGREEMENT
 
EXHIBIT F                                -           INVESTMENT CRITERIA


EXHIBIT G                                -           INSURANCE COVERAGE


EXHIBIT H                                –           INITIAL BUDGET AND
OPERATING PLAN


EXHIBIT I                                  –     FORM OF CAPITAL CONTRIBUTION
CERTIFICATE
 
EXHIBIT J                                -           ORGANIZATIONAL CHART OF THE
MANAGING MEMBER AND MAAC
 
EXHIBIT K                                –           ADDITIONAL REPORTING
REQUIREMENTS
 
EXHIBIT L                                –           CONSTRUCTION MANAGEMENT
SERVICES
 
EXHIBIT M                                –           FORM OF CONSTRUCTION BUDGET
 
 

--------------------------------------------------------------------------------


 
LIMITED LIABILITY COMPANY AGREEMENT
OF
MID-AMERICA MULTIFAMILY FUND I, LLC
 
This LIMITED LIABILITY COMPANY AGREEMENT of MID-AMERICA MULTIFAMILY FUND I, LLC,
a Delaware limited liability company, is made and entered into as of May 9, 2007
(the “Formation Date”), by and among MID-AMERICA APARTMENTS, L.P. (“MAA”), a
Tennessee limited partnership and FANNIE MAE, a corporation organized under the
laws of the United States of America.
 
ARTICLE 1
 
DEFINED TERMS
 
1.1.  Definitions.  As used in this Agreement, the following terms will have the
following meanings when used herein with initial capital letters:
 
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“3.6.2 Contribution” shall have the meaning set forth in Section 3.6.2.
 
 
“AAA” shall have the meaning set forth in Section 13.9.2.
 
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.
 
 
“Acquisition Contract” shall have the meaning set forth in Section 6.3.6.
 
 
“Additional Capital Contributions” shall have the meaning set forth in Section
3.2.
 
 
“Adjusted Capital Account Deficit” means with respect to any Member for any
taxable year, the deficit balance, if any, in such Member’s Capital Account as
of the end of such taxable year, after increasing such Capital Account by any
amounts that such Member is actually obligated or deemed obligated to restore as
described in the penultimate sentences of Treasury Regulation Section
1.704-2(g)(1) and Treasury Regulation Section 1.704-2(i)(5), and reducing such
Capital Account by any amounts described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The definition of Adjusted Capital
Account Deficit is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
 
“Affected Member” shall have the meaning set forth in Section 6.2.1.
 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control, with such Person; provided, however, that no individual
Person or any Person who controls, is controlled by, or is under common control
with, such individual Person shall be deemed an Affiliate of another Person
solely by reason of such individual’s status as a director, officer or employee
of such Person; provided further, that, without limiting the foregoing, MAA and
MAAC are Affiliates of each other and MAA and MAAC individually and collectively
are not Affiliates of Fannie Mae and vice versa. As used in this definition, the
terms “control,” “controlling,” “controlled by” or “under common control with”
means the possession, directly or indirectly, through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of a Person, whether through voting securities, by contract or
otherwise.
 

--------------------------------------------------------------------------------




 
“Agreement” means this Limited Liability Company Agreement, as it may be amended
from time to time.
 
 
“Book Basis” means, with respect to any asset, the asset’s adjusted basis for
federal income tax purposes; provided, however, (a) if property is contributed
to the Company, the initial Book Basis of such property shall equal its Fair
Market Value on the date of contribution as determined by the Executive
Committee; and (b) if the Capital Accounts of the Company are adjusted pursuant
to Treasury Regulation Section 1.704-1(b) to reflect the Fair Market Value of
any Company asset, the Book Basis of such asset shall be adjusted to equal its
respective Fair Market Value as of the time of such adjustment in accordance
with such Treasury Regulation.  The Book Basis of all assets shall be adjusted
thereafter by depreciation and amortization as provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).
 
 
“Budget and Operating Plan” shall have the meaning set forth in Section 9.5.1.
 
 
“Business Day” means any day other than Saturday, Sunday or other day on which
banks in Memphis, Tennessee or Washington, D.C. are required to be closed.
 
 
“Buyer” shall have the meaning set forth in Section 7.1.
 
 
“Buy-Sell Offer” shall have the meaning set forth in Section 8.1.
 
 
“Capital Account” means that capital account maintained for each Member pursuant
to Section 3.8.
 
 
“Capital Contributions” means, with respect to any Member, the amount of cash,
including any Initial Cash Contribution and Additional Capital Contribution, and
the initial Book Basis of any property or other asset (net of liabilities
assumed by the Company resulting from such contribution, and liabilities to
which that property or asset is subject), contributed or deemed contributed to
the Company with respect to the Percentage Interest held by the Member.
 
 
“Cash Needs” shall have the meaning set forth in Section 3.2.
 
 
“Certificate of Formation” shall have the meaning set forth in Section 2.1.
 
 
“Change in Control” with respect to MAAC shall be deemed to have occurred if (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 and the regulations promulgated thereunder), acquires,
directly or indirectly, in any transaction or series of transactions 40% or more
of the Full Voting Power of MAAC or substantially all of the assets of MAAC (a
“CIC Threshold Transaction”); provided, however, that a Change in Control shall
not be deemed to have occurred if after a CIC Threshold Transaction (1) the
Chief Executive Officer and Chief Financial Officer (who held such positions as
of the Formation Date or are otherwise approved by all the Members) continue to
hold his respective position with MAAC or any surviving entity after a CIC
Threshold Transaction, or (2) such CIC Threshold Transaction is a transaction
described in Rule 13e-3 under the Securities Exchange Act of 1934 and the Chief
Executive Officer and Chief Financial Officer of MAAC (who held such positions
as of the Formation Date or are otherwise approved by all the Members) remain in
those positions with MAAC or any surviving entity after such CIC Threshold
Transaction, (ii) an event occurs in which the Chief Executive Officer, Chief
Financial Officer and at least 50% of the directors of MAAC (who held such
positions as of the Formation Date or are otherwise approved by all Members) do
not continue to hold those positions with MAAC or any surviving entity after
such event, or (iii) either of H. Eric Bolton or Simon R.C. Wadsworth is removed
as a member of the Executive Committee or either is no longer the Chief
Executive Officer or Chief Financial Officer, respectively, provided however
that MAAC shall have the right to appoint a successor in place of either H. Eric
Bolton or Simon R.C. Wadsworth and if such substitution is reasonably
satisfactory to Fannie Mae as set forth in writing to MAA then no Change in
Control shall be deemed to have occurred. A Change in Control with respect to
MAA means any event (including any sale, assignment, Transfer, merger,
consolidation, combination, reorganization, liquidation, division, dividend,
stock split or other restructure) which results in (1) MAAC (or an Affiliate of
MAAC) no longer controlling MAA, or substantially all the assets owned by MAA,
prior to such event or (2) any Change in Control with respect to MAAC.  As used
in the previous sentence, the term “controlling” shall have the same meaning as
set forth in the definition of Affiliate.
 
 
 

--------------------------------------------------------------------------------




 
 
“CIC Threshold Transaction” shall have the meaning set forth in the definition
of “Change in Control”.
 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
“Company” means the company formed and governed by this Agreement.
 
 
“Company Accountant” shall have the meaning set forth in Section 9.4.
 
 
“Company Indemnitees” shall have the meaning set forth in Section 6.12.2.5.
 
 
“Company Loan” shall have the meaning set forth in Section 3.3.
 
 
“Company Minimum Gain” shall have the meaning of “partnership minimum gain” set
forth in Treasury Regulation Section 1.704-2(d).
 
 
“Confidential Information” shall have the meaning set forth in Section 13.21.1
hereof.
 
 
“Construction Budget” means a construction, rehabilitation or renovation budget
for a particular Property which is based on the form of construction budget
attached hereto as Exhibit M which shall separate hard and soft costs expected
to be incurred in connection with such Property.
 
 
“Construction Management Fee” shall have the meaning set forth in Section
6.13.3 hereof.
 
 
“Contributing Member” shall have the meaning set forth in Section 3.6.
 
 
“Depreciation” means, for each allocation period, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such allocation period,
except that if the Book Basis of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such allocation
period.  Depreciation shall be an amount that bears the same ratio to such
beginning Book Basis as the federal income tax depreciation, amortization, or
other cost recovery deduction for such allocation period bears to such beginning
adjusted tax basis, provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such allocation period is
zero, Depreciation shall be determined with reference to such beginning Book
Basis using any reasonable method selected by the Executive Committee.
 
 
“Election” shall have the meaning set forth in Section 8.1.3.
 
 
“Escrow Fund” shall have the meaning set forth in Section 8.1.1.
 
 
“Executive Committee” means the committee formed pursuant to Section 6.1.
 
 
“Expenditures” means, for any period, the sum of the total gross expenditures of
the Company during such period, including (a) all cash operating expenses, (b)
all costs and expenses of any financing and all debt service payments including
debt service on Company Loans, (c) all expenditures which are treated as capital
expenditures (as distinguished from expense deductions) under GAAP, (d) all real
estate taxes, personal property taxes and sales taxes, (e) all deposits of
Receipts to the Company’s reserve accounts, and (f) all costs and expenditures
related to any acquisition, sale, disposition, financing, refinancing or
securitization of a Property;  provided, however, that Expenditures shall not
include (i) any payment or expenditure to the extent (A) the sources of funds
used for such payment or expenditure are not included in Receipts or (B) such
payment or expenditure is paid directly out of any Company reserve account (as
opposed to first being deposited into an operating account and then applied to
the applicable expense), or (ii) any expenditure properly attributable to the
liquidation of the Company.
 
 
“Failed Contribution” shall have the meaning set forth in Section 3.6.
 


“Fair Market Value” means the highest price available for a particular asset or
the Company in an open and unrestricted market between informed, prudent
parties, acting at arms length and under no compulsion to act, expressed in
terms of money or money’s worth and will disregard any value that might be
assigned by a purchaser with a special interest or any discount for minority
interest.
 
“Fannie Mae” means Fannie Mae, a corporation organized under the laws of the
United States of America.
 
 
“Fannie Mae Credit Enhanced Bond Loan” shall have the meaning set forth in
Section 7.9.2.
 
 
 

--------------------------------------------------------------------------------


 


 
 
“Fannie Mae Indemnitees” shall have the meaning set forth in Section 6.12.1 or
MAAC.
 
 
“Final Sharing Ratio” means with respect to a Member, the percentage set forth
under the heading Final Sharing Ratio opposite the name of that Member in
Section 3.1 as it may be increased or decreased pursuant to this Agreement.
 
 
“Financing” shall have the meaning set forth in Section 7.7.
 
 
“Force Majeure” means acts of God, war, terrorism, the inability to obtain labor
or materials or reasonable substitutes therefor, newly enacted governmental
regulations or controls, a national emergency, strike, labor dispute, adverse
weather conditions not reasonably foreseeable, or any other act, event,
occasion, circumstance, condition, or occurrence beyond the reasonable control
of the Managing Member, provided however, that Force Majeure shall not include
any acts, events, occasions, circumstances, conditions or occurrences caused in
whole or in part by the Affiliates of Managing Member or any general contractor
or its subcontractors engaged by or through Managing Member.
 
 
“Formation Date” shall have the meaning given to such term in the first
paragraph of this Agreement.
 
 
“Full Voting Power” shall mean the right to vote in the election of one or more
directors through proxy or by the beneficial ownership of common stock of MAAC
or other securities then entitled to vote in the election of one or more
directors.  For purposes of calculating the percentage ownership of Full Voting
Power of a person, all warrants, options or rights to purchase common stock or
other securities of MAAC that would be entitled to vote in the election of
directors of MAAC held by all persons shall be deemed to have been exercised and
all securities convertible into or exchangeable for MAAC common stock or voting
securities, including Class A common units of limited partnership interest in
MAA, shall be deemed to have been converted or exchanged, as the case may be
(disregarding for such purposes any restrictions on conversion, voting (such as
proxies), exchange or exercise), in each case for the maximum number of shares
of common stock of MAAC or other securities entitled to then vote in the
election of one or more directors.
 
 
“GAAP” shall have the meaning set forth in Section 9.2.
 
 
“Indemnitee” shall have the meaning set forth in Section 6.12.2.4.
 
 
“Initial Cash Contributions” shall have the meaning set forth in Section 3.1.
 
 
“Interest” means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all of the benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.
 
 
“Investment Criteria” shall have the meaning set forth in Section 2.7.
 
 
“IRR” means with respect to contributions (i.e. Capital Contributions) to the
Company by a Member and distributions (i.e. distributions made under Sections
5.1 and 11.3) from the Company to a Member, the monthly rate of compounding
which satisfies the condition that the sum of the present values of each
contribution equals the sum of the present values of each distribution, where
each such present value is determined as of the Formation Date.  For purposes of
this Agreement, IRR will be calculated by treating each contribution and
distribution which occurs during a month as occurring at the beginning of that
month and by using the computer program Microsoft EXCEL (Internal Rate of Return
Calculation).  Any IRR expressed in this Agreement will be expressed as an
annual rate taking into consideration the monthly compounding required to yield
such annual rate.  An example IRR calculation in accordance with this definition
is attached hereto as Exhibit A.
 
 

--------------------------------------------------------------------------------



 
“Liquidating Amount” With respect to a Member, means at the end of any fiscal
year or other allocation period, the amount which such Member would then be
entitled to receive if, immediately following such fiscal year or other
allocation period: (a) all of the assets of the Company (other than cash and
claims of the Company for contributions) were sold for cash equal to their
respective Book Basis (or, in the case of assets subject to liabilities for
which the creditor’s right is limited to assets of the Company, the amounts of
such liabilities, if greater than the aggregate Book Basis of such assets); (b)
all unconditional obligations to contribute to the Company were collected in
full; and (c) the proceeds of such sale and collections, and all other cash of
the Company, were distributed as provided in Section 11.3.1.
 
 
“Liquidator” shall have the meaning set forth in Section 11.3.1.
 
 
“Loan Needs” shall have the meaning set forth in Section 3.3.
 
 
“Lock-out Period” means the three (3) year period from the Formation Date.
 
 
“Loss” means, with respect to the Company, for each taxable year, each item of
the Company’s taxable loss or deduction for such taxable year, as determined
under Section 703(a) of the Code, and Section 1.703-1 of the Treasury
Regulations (for this purpose, all items of deduction and loss required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable loss), but with the following adjustments:
 
 
(a)  Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code, including any items treated under Section 1.704-1(b)(2)(iv)(i) of the
Treasury Regulations as items described in Section 705(a)(2)(B) of the Code,
shall be considered an item of taxable deduction or loss;
 
 
(b)  In the event the Book Basis of any Company asset is reduced as a result of
an adjustment to Book Basis under Treasury Regulation Section
1.704-1(b)(2)(iv)(f), the amount of such reduction shall be taken into account
as loss from the disposition of such asset for purposes of computing Loss;
 
 
(c)  Loss resulting from any disposition of property with respect to which loss
is recognized for federal income tax purposes shall be computed by reference to
the Book Basis of the property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Book Basis;
 
 
(d)  Any items which are specially allocated pursuant to Section 4.2 shall not
be taken into account in computing Loss; and
 
 
(e)  To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Losses; and
 
 
(f)  In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable loss or deduction, there
shall be taken into account Depreciation for such taxable year or other period.
 
 

--------------------------------------------------------------------------------


 
 
“MAA” means Mid-America Apartments, L.P., a Tennessee limited partnership.
 
 
“MAAC” means Mid-America Apartment Communities, Inc., a Tennessee corporation.
 
 
“Major Decision” shall have the meaning set forth in Section 6.3.
 
 
“Managing Member” means MAA (until removed) or any other Person who is selected
as the Managing Member in accordance with this Agreement.
 
 
“Managing Member Indemnitees” shall have the meaning set forth in Section
6.12.1.2.
 
 
“Maximum Contribution Amount” shall have the meaning set forth in Section 3.2.
 
 
“Member” means Fannie Mae, MAA or any other Person designated as a Member on the
signature pages to this Agreement or who or which is admitted hereafter as a
member of the Company in accordance with ARTICLE 10 of this Agreement and
applicable law.
 
 
“Member Minimum Gain” means “partner minimum gain” as defined in Treasury
Regulation Section 1.704-2(i)(2).
 
 
“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in
Treasury Regulation Section 1.704-2(b)(4).
 
 
“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Treasury Regulations Section 1.704-2(i)(1).
 
 
“Net Cash Flow” means, for any period, the excess of (a) Receipts for such
period, over (b) Expenditures for such period.
 
 
“Net Profits and Net Losses” means for each taxable year or other period the
excess of items of Profit over items of Loss for such period, or the items of
Loss over the items of Profit for such period, as appropriate.  Net Profits and
Net Losses shall not include items of Profit and Loss allocated pursuant to
Section 4.2.
 
 
“Non-Contributing Member” shall have the meaning set forth in Section 3.6.
 
 
“Non-Offering Member” shall have the meaning set forth in Section 8.5.
 
 
“Nonrecourse Debt” shall have the meaning given to the term “nonrecourse
liability” by Treasury Regulation Section 1.704-2(b)(3).
 
 
“Nonrecourse Deductions” shall have the meaning set forth in Treasury Regulation
Section 1.704-2.
 
 
 
“Notices” shall have the meaning set forth in Section 13.6.
 


“OFAC” shall have the meaning set forth in Section 13.1.6.


“Offeree” shall have the meaning set forth in Section 8.1.
 
“Offeree Value” shall have the meaning set forth in Section 8.1.2.
 
 
“Offering Member” shall have the meaning set forth in Section 8.5.
 
 
“Offeror” shall have the meaning set forth in Section 8.1.
 
“Offeror Value” shall have the meaning set forth in Section 8.1.2
 
 

--------------------------------------------------------------------------------


 


 
 
“Percentage Interest” means, with respect to a Member, that percentage set forth
under the heading Percentage Interest opposite the name of that Member on
Section 3.1 as it may be increased or decreased pursuant to this Agreement.
 
 
“Permitted Investments” means United States government obligations,
collateralized bank time deposits, money market accounts and certificates of
deposit which are insured by the United States government.
 
 
“Person” means an individual or an entity.
 


“Prime Rate” means the lesser of (i) the fluctuating rate per annum as in effect
from time to time equal to the rate of interest announced publicly by Citibank,
N.A. in New York, New York (or such other financial institution as mutually
agreed upon by the Members) as its base rate, or (ii) the maximum rate permitted
to be charged under applicable law.
 
“Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative, any appeal in such an action, suit, or proceeding, and any
inquiry or investigation that could lead to such an action, suit, or proceeding.
 
 
“Profit” means, with respect to the Company, for each taxable year, each item of
the Company’s taxable income or gain for such taxable year, as determined under
Section 703(a) of the Code, and Section 1.703-1 of the Treasury Regulations (for
this purpose, all items of income and gain required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
gain), but with the following adjustments:
 
 
(a)  Any tax-exempt income, as described in Section 705(a)(1)(B) of the Code,
realized by the Company during such taxable year shall be considered an item of
taxable income;
 
 
(b)  In the event the Book Basis of any Company asset is increased pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment
shall be taken into account as gain from the disposition of such asset for
purposes of computing Profit;
 
 
(c)  Gain resulting from any disposition of property with respect to which gain
is recognized for federal income tax purposes shall be computed by reference to
the Book Basis of the property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Book Basis; and
 
 
(d)  To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Losses; and
 
 
(e)  Any items which are specially allocated pursuant to Section 4.2 shall not
be taken into account in computing Profit.
 
 
“Pro-Forma Debt Service Coverage Ratio” shall be determined on a Project
Subsidiary by Project Subsidiary basis and shall mean the net income plus
depreciation, amortization and interest of an individual Project Subsidiary
divided by required debt service including interest and amortization on any
loans and capital leases of such Project Subsidiary, determined after the
contemplated borrowings.
 
 
“Pro-Forma Loan to Value Ratio” shall be determined on a Project
Subsidiary-by-Project Subsidiary basis and shall mean the amount of all
Financings of an individual Project Subsidiary divided by the Fair Market Value
of the Property owned by such Project Subsidiary, determined after the
contemplated borrowings.
 
 
 
“Project Subsidiaries” and “Project Subsidiary” shall have the meaning set forth
in Section 2.6.
 
 
“Properties” and “Property” shall have the meaning set forth in Section 2.6.
 
 
“Property Buy Offer” shall have the meaning set forth in Section 8.5. 
 
 
“Property Buy-Sell Event” shall have the meaning set forth in Section 8.5.
 
 
“Property Buy-Sell Offer” shall have the meaning set forth in Section 8.5.
 
 

--------------------------------------------------------------------------------


 


 
 
“Property Management Agreement” means a Property Management Agreement, by and
between the Property Manager and the Company, with respect to a particular
Property in a form substantially similar to Exhibit B hereto.
 
 
“Property Manager” means MAA.
 
 
“Property Offer Election” shall have the meaning set forth in Section 8.5.2.
 
 
“Property Purchase Price” shall have the meaning set forth in Section 8.5.1.
 
 
“Property Sell Offer” shall have the meaning set forth in Section 8.5.
 
 
“Prospective Property Acquisition” shall have the meaning set forth in Section
13.23.1.
 
 
“Purchase Date” means, for purposes of Section 7.4, the date a Purchase Event
occurs; except with respect to the event described in Section 7.1.6 for which
the Purchase Date will mean the date the Buyer gives notice to Seller of Buyer’s
election to purchase Seller’s Purchase Interest; and, for purposes of
Section 7.5, the Purchase Date will mean the date upon which Fannie Mae gives
notice of its election to exercise the Put Option as provided in Section 7.5.2.
 
 
“Purchase Event” shall have the meaning set forth in Section 7.1.
 
 
“Purchase Interest” shall have the meaning set forth in Section 7.1.
 
 
“Purchase Option” shall have the meaning set forth in Section 7.1.
 
 
“Purchase Price” shall have the meaning set forth in Section 8.1.1.
 
 
“Purchaser” shall have the meaning set forth in Section 7.5.1.
 
 
“Put Interest” shall have the meaning set forth in Section 7.5.1.
 
 
“Put Option” shall have the meaning set forth in Section 7.5.1.
 
 
“Receipts” means, for any period, the sum of the total consideration received by
the Company during such period, including all receipts of the Company from
(a) Capital Contributions, (b) net proceeds from the sale or other disposition
of all or any portion of a Property, (c) rent, additional rent and percentage
rent paid to the Company, (d) concessions, (e) condemnation or casualty proceeds
relating to the condemnation of or casualty loss with regard to all or any
portion of a Property (including any and all insurance awards with regard
thereto), (f) rent or business interruption insurance, if any, (g) funds made
available to the extent such funds are withdrawn from the Company’s reserve
accounts and deposited into the Company’s operating accounts, (h) net proceeds
from the financing, refinancing or securitization of a Property and (i) all
other revenues and receipts realized by the Company, including distributions and
other payments and amounts received directly or indirectly from any subsidiary
or other entity owned in whole or part by the Company to the extent not
previously recognized as Receipts through consolidation or otherwise.
 
 
“Related Agreements” mean any Property Management Agreement and any other
written agreement between any Member or any of its Affiliates and the Company or
any Project Subsidiary relating to or arising out of this Agreement or any
Company property, except documents related to any Financing by Fannie Mae.
 

--------------------------------------------------------------------------------


 


 
 
“Required Documentation” shall have the meaning set forth in Section 7.9.2(i).
 
 
“Restricted Period” shall have the meaning set forth in Section 13.23.1.
 
 
“Seller” shall have the meaning set forth in Section 7.1.
 
 
“Subject Property” shall have the meaning set forth in Section 8.5.1.
 
 
“Target Amount” shall mean with respect to Fannie Mae, a cash sum that would
result in an IRR to Fannie Mae of ten percent (10%) with respect to the
aggregate Capital Contributions made by Fannie Mae (including any Capital
Contributions deemed made by Fannie Mae pursuant to Section 3.7.1, but excluding
any Additional Capital Contributions returned to Members pursuant to Section
3.6.5) to the Company during the period commencing upon the Formation Date and
ending upon (and including) the date of determination of the Target Amount
hereunder.
 
 
“Tax Matters Member” shall have the meaning set forth in Section 9.6.
 
 
“Transfer” shall have the meaning set forth in Section 10.1.
 
 
1.2  Other Terms.  All references to “Articles” and “Sections” contained in this
Agreement are, unless specifically indicated otherwise, references to articles,
sections, subparagraphs, and clauses of this Agreement.  Whenever in this
Agreement the singular number is used, the same shall include the plural where
appropriate (and vice versa), and words of any gender shall include each other
gender where appropriate.  As used in this Agreement, the following words and
phrases shall have the meanings indicated:  (i) “day” shall mean a calendar day;
(ii) “including” and “include” shall mean including without limitations;
(iii) “law” and “laws” shall mean statutes, regulations, rules, judicial,
executive, and governmental orders, and other governmental actions and legal
pronouncements having the effect of law; (iv) “dollar’’ and “$” shall mean a
United States dollar; and (v) “approved by the Executive Committee” shall mean
approved by the affirmative vote of a majority in number of the members of the
Executive Committee; provided, however, that if a Member or an Affiliate of such
Member is directly or indirectly financially interested in a transaction other
than (A) in connection with such Member’s interest as a Member in the Company
(e.g., as a provider of goods or services to the Company) or (B) in connection
with such Member’s provision of services under a Property Management Agreement,
the phrase shall mean approved by the affirmative vote of a majority in number
of the members of the Executive Committee other than members appointed by such
Member who is so interested and; provided further, that the preceding proviso
shall not apply to Fannie Mae and the Executive Committee members appointed
thereby regarding any Financing provided by or contemplated to be provided by
Fannie Mae to the Company or any Project Subsidiary.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 2
 
 
ORGANIZATION
 
 
2.1.  Formation.  The Members hereby form the Company as a limited liability
company under the Act, upon the terms and subject to the conditions set forth in
this Agreement. Simon R.C. Wadsworth, as an authorized person within the meaning
of the Act, has executed, delivered and filed the Certificate of Formation
(“Certificate of Formation”) in the Office of the Secretary of State of the
State of Delaware.  Upon such filing, his powers as an authorized person ceased
and the Managing Member became designated as an authorized person within the
meaning of the Act.
 
 
2.2.  Name.  The name of the Company is set forth on the cover page to this
Agreement.  The Executive Committee may change the name of the Company or adopt
such trade or fictitious names for use by the Company as the Executive Committee
may from time to time determine.  All business of the Company shall be conducted
under such name.  In the event the Executive Committee changes the name of the
Company or adopts any trade or fictitious name for use by the Company, the
Managing Member shall promptly file or record with the proper offices in each
jurisdiction and political subdivision in which the Company is conducting
business such amendments or certificates, applications or other documents as are
required by applicable law.
 
 
2.3.  Principal Place of Business.  The principal place of business and office
of the Company shall be located at the offices of the Managing Member, 6584
Poplar Avenue, Suite 300, Memphis, Tennessee 38138, or other such places of
business and offices as the Executive Committee may from time to time designate
(in each case, all the Members shall be provided with notice of any change in
the principal or additional place of business and office of the Company).
 
 
2.4.  Term.  The term of the Company shall commence on the date of the filing of
the Certificate of Formation pursuant to the Act, and shall continue until
December 31, 2018, unless sooner terminated or extended as provided in this
Agreement.
 
 
2.5.  Registered Agent and Registered Office.  The name of the Company’s
registered agent for service of process shall be Corporation Service Company,
and the address of the Company’s registered agent and the address of the
Company’s registered office in the State of Delaware shall be 2711 Centerville
Road, Suite 400, Wilmington, Delaware 19808.  Such agent and such office may be
changed from time to time as approved by the Executive Committee.
 
 
2.6.  Purpose.  The purpose of the Company shall be to acquire, reposition,
renovate, manage and sell multifamily residential properties (collectively, the
“Properties” and individually, a “Property”) through wholly-owned subsidiary
single purpose entities (collectively, the “Project Subsidiaries” and
individually a “Project Subsidiary”) and through the Project Subsidiaries to
own, reposition, renovate, improve, hold, manage, operate, finance, refinance,
lease, sell and otherwise deal with and dispose of the Properties and/or the
Company’s interest in the Project Subsidiaries and to conduct all activities
reasonably necessary or desirable to accomplish the foregoing purposes.  It is
the intent of the Members that the organizational documents relating to the
formation of Project Subsidiaries shall be interpreted together with the
provisions of this Agreement to have substantially the same effect as would be
the case if all the interests therein were held or all such business were
conducted by the Company pursuant to the terms of this Agreement.  In the event
one or more Project Subsidiaries is formed, the Managing Member shall perform
the same or substantially identical service, subject to the same standards of
conduct and with the same rights and obligations with regard to such duties for
each Project Subsidiary as the Managing Member performs for the Company, subject
to the terms, conditions, limitations and restrictions set forth in this
Agreement.  The Company shall not engage in any other business or activity
without the approval of all of the Members.
 
    2.7    Investment Period.  It is the intent of the Members that the Company
will (i) acquire or cause to be acquired all Properties within thirty-six (36)
months from the Formation Date, (ii) dispose of each Property within seventy-two
(72) months of its acquisition by the Company or a Project Subsidiary, as
applicable, and (iii) liquidate the assets of the Company no later than one
hundred (100) months from the date of the first acquisition of a Property by the
Company or a Project Subsidiary, provided that with the approval of the
Executive Committee, the Company may extend each time frame referenced in
clauses (i), (ii) and (iii) above.  All Properties shall satisfy the investment
criteria set forth in Exhibit F (the “Investment Criteria”) except as may
otherwise be agreed upon by the Executive Committee.

 
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 3
 
 
CAPITAL
 
 
3.1.  Initial Cash Contributions.  Simultaneously with the full and complete
execution of this Agreement, the Members shall make the following initial cash
contributions to the capital of the Company (the “Initial Cash Contributions”):
 



 
Amount
Percentage Interest
Final Sharing Ratio
MAA
$48,333.33
33.33%
53.33%
Fannie Mae
$96,666.67
66.67%
46.67%
Total
$145,000.00
100.00%
100.00%

 
The Initial Cash Contributions will be used to pay, among other expenses
approved by the Executive Committee, and set forth in the initial Budget and
Operating Plan attached hereto as Exhibit H, all out-of-pocket costs to form the
Company including reasonable legal fees incurred by the Members in connection
with negotiation of this Agreement.
 
In addition, prior to or simultaneously with the making of its Initial Cash
Contribution, MAA shall cause MAAC and its respective Affiliates to assign to
the Company, if assignable, pursuant to an assignment in form and substance
satisfactory to the Members, all of its and their respective right, title and
interest in and to all agreements to acquire any Property, as well as all of its
due diligence, reports, work product, analysis and other evaluations regarding
any such Property; provided, however, such contributions shall have no value for
purposes of MAA’s Capital Account; provided, further, such contributions shall
not in any way imply or be deemed to imply that an acquisition of any Property
has been approved by the Executive Committee.
 
3.2.  Additional Capital Contributions.  If at any time or from time to time
additional funds are required (“Cash Needs”) (i) to close the acquisition of any
Property (including the payment of third party closing costs) or to fund any
deposits required to be paid pursuant to any letter of intent or any purchase
and sale agreement approved by the Executive Committee, (ii) to pay costs and
expenses (whether operating or capital in nature) in connection with the
operation of the Properties or in accordance with the Budget and Operating Plan,
or (iii) to fund the reasonable working capital needs of the Company for both
operating and capital expenditures of the Company, the Executive Committee may
(but shall not be obligated to) request that the Members make additional
contributions of capital to the Company (“Additional Capital Contributions”) in
an amount or amounts sufficient to fund such Cash Needs.  If so requested, each
Member shall contribute its pro rata share (in proportion to the Percentage
Interests of the Members at the time of such request) of the amount of the
applicable Cash Needs.  Such Additional Capital Contributions shall be due and
payable within fifteen (15) business days after a written request therefor has
been delivered to each Member, and with respect to Fannie Mae, delivery of a
fully executed certification in the form attached hereto as Exhibit
I.  Notwithstanding any provision herein to the contrary, in no event shall
either (1) a request for Additional Capital Contributions in connection with
clause (i) above or otherwise to acquire a Property be made after May 9, 2010 or
(2) the liability of the Members to make Capital Contributions to the Company
exceed the following amounts (the “Maximum Contribution Amount”):
 


Member
Maximum Contribution Amount
MAA
$   60,000,000
Fannie Mae
$ 120,000,000
Total
$ 180,000,000

 
 

--------------------------------------------------------------------------------


 


 
3.3.  Company Loan.  Subject to Section 6.3.5, if at any time on or after the
date the Members have contributed to the Company their respective Maximum
Contribution Amounts pursuant to Section 3.2, additional funds are required to
pay any Expenditure incurred pursuant to the Budget and Operating Plan (“Loan
Needs”), and the Executive Committee elects to fund such Loan Needs by means of
loans from the Members, the Executive Committee may, but shall not be required
to, request all Members, within fifteen (15) business days of such written
request to all Members, to lend to the Company (pro rata in accordance with the
Percentage Interests of all Members, or if any Member refuses to make such loan
within such time period, pro rata in accordance with the Percentage Interests of
those Members making such loan or in such other manner as the advancing Members
may agree) an amount of money up to but not exceeding the entire amount of such
Loan Needs, which loan shall be deemed to be a full recourse loan to the Company
(a “Company Loan”) (but the Members shall have no liability therefor), shall not
be considered a Capital Contribution but shall constitute a debt of the Company
to the advancing Member(s), shall bear interest at the lesser of the maximum
rate permitted by applicable law or the rate of thirteen percent (13%) per
annum, compounded monthly, and shall be payable at such time as the Executive
Committee and advancing Member(s) shall agree and nevertheless before
distributions of Net Cash Flow to any Member as provided below, and, if the
Company Loans have not been repaid when the Company liquidates, as provided in
Section 11.3.1.1.  Payments made to an advancing Member will be credited first
to interest and then to principal.  No Member shall be obligated to make a
Company Loan.  If any Member or Members make a Company Loan, upon written
request of such Member or Members, the Company will execute and deliver a
promissory note payable to such Members as evidence of the Company Loan;
provided that the failure of the Company to execute such a promissory note will
not affect the validity of the Company Loan in question or the obligation of the
Company to repay the Company Loan in accordance with the terms of this
Agreement.  Each Company Loan may be prepaid in whole or in part, without
penalty or premium.
 
 
3.4.  Borrow Funds.  Subject to Section 6.5.1, in addition to or in lieu of
requesting Additional Capital Contributions from the Members pursuant to Section
3.2 or Company Loans pursuant to Section 3.3, upon approval of the Executive
Committee, the Company shall have the right to borrow funds sufficient to
finance the Cash Needs on such terms and conditions, including rate of interest
and maturity, as the Executive Committee deems advisable; provided, however,
that in lieu of borrowing from third parties, any one or more of the Members may
upon approval of the Executive Committee, from time to time make advances to the
Company to meet such requirements, provided that all Members are given an
opportunity to make such advances in accordance with their Percentage
Interests.  Any such advance made by a Member to the Company shall not be
considered a Capital Contribution, but shall constitute a debt of the Company to
the advancing Member, payable at such time and on such terms as the Executive
Committee and advancing Member may agree.  Payments made to an advancing Member
will be credited first to interest and then to principal.  At the request of the
Member making the advance, the Company will execute a promissory note evidencing
this debt.
 
 
3.5.  Wire Transfers.  The cash Capital Contributions required by Sections 3.1
and 3.2 and any Company Loans made pursuant to Section 3.3 shall be made by wire
transfer of funds in dollars to a Company account designated by the Managing
Member and approved by the Executive Committee.
 
 
3.6.  Failure to Make Capital Contribution.  If any Member (the
“Non-Contributing Member”) fails to make an Additional Capital Contribution (or
any portion thereof) required by Section 3.2 (a “Failed Contribution”)
within fifteen (15) Business Days after receipt of a written request therefor,
the Member who contributed its Additional Capital Contribution and who is not an
Affiliate of the Non-Contributing Member (the “Contributing Member”) may
exercise any or all of the following remedies which shall be cumulative and may
be exercised singularly, alternatively, successively or concurrently, but no
other remedies shall be available:
 
 
3.6.1.  Set Off.  Provide for the Company to set off the amount of the requested
and unmade Additional Capital Contribution and/or the Indemnity referenced in
Section 3.6.3, plus interest at the rate of thirteen percent (13%) per annum,
compounded monthly, against any amounts which would otherwise be payable by the
Company to the Non-Contributing Member under this Agreement or any Related
Agreement; provided however there shall be no right of set off pursuant to this
Section 3.6.1 with respect to any Related Agreement of Fannie Mae or its
Affiliates that is related to Financing;
 
 
3.6.2.  Percentage Interest Adjustment.  The Contributing Member shall have the
opportunity to make an additional Capital Contribution in an amount equal to the
Failed Contribution and adjust the Percentage Interests and Final Sharing
Ratios of the Members as provided in Section 3.7;
 
 

--------------------------------------------------------------------------------


 


 
3.6.3  Seek Indemnity.  In the event (a) the Company (1) allows the termination
of or (2) is forced to terminate an Acquisition Contract due to a
Non-Contributing Member’s failure to make an Additional Capital Contribution,
and the Company incurs a loss of earnest money or other expense in connection
with the termination of such Acquisition Contract, or (b) the Company or the
Contributing Member incurs other third party out-of-pocket expenses (i.e.,
inspector costs) in connection with failure of a Member to make an Additional
Capital Contribution not related to an Acquisition Contract, then the
Non-Contributing Member shall be liable to the Company and the Company may seek
indemnification for such loss of earnest money or other expense and all related
costs and expenses of the Company including expenses of the Company incurred in
connection with due diligence and other costs related to determining the
suitability of the property which is the subject of the Acquisition Contract,
all costs incurred in connection with the negotiation of any letter of intent,
term sheet and/or purchase agreement and related documents, financing fees
(e.g., application fees, commitment fees, and costs in connection with any
Financing), and the costs of, litigation, and reasonable attorneys’ fees and
expenses, if any, incurred in connection with any terminated Acquisition
Contract or any other third party expense.  In addition, the Non-Contributing
Member shall be liable for and shall indemnify the Contributing Member for any
and all other actual, out-of-pocket loss, cost, liability, damage or expense,
including reasonable attorney’s fees, incurred by the Contributing Member as a
result of the Non-Contributing Member’s failure to make an Additional Capital
Contribution.
 
 
3.6.4.  Separate Acquisition.  Rather than terminate an Acquisition Contract due
to a Non-Contributing Member’s failure to make an Additional Capital
Contribution, the Contributing Member may require the Company, and shall be
authorized, to assign the Acquisition Contract, including all the benefits and
obligations thereunder and in connection therewith, to the Contributing Member
or its designee for the purposes of closing the Acquisition Contract for its or
its designee’s own account.  If such assignment is requested, the Contributing
Member and/or its designee shall reimburse the Company for any out-of-pocket
costs incurred by the Company or funds, such as earnest money, deposited by the
Company pursuant to the terms of or in connection with such Acquisition Contract
and assignment thereof.
 
 
3.6.5.  Return Additional Capital Contribution.  The Contributing Member may
request a return of any Additional Capital Contribution it has made to the
Company in connection with a Non-Contributing Member’s failure to make the
required Additional Capital Contribution.
 
 
3.6.6  Prohibition.  In the event the Company shall terminate an Acquisition
Contract due to a Non-Contributing Member’s failure to make an Additional
Capital Contribution, then the Non-Contributing Member and its Affiliates shall
not be entitled and shall not acquire, directly or indirectly, all or any
portion of the property that was the subject of such terminated Acquisition
Contract for a period of twenty-four (24) months following the later of (i)
termination of the Acquisition Contract or (ii) satisfying all indemnification
obligations under Section 3.6.3 above.
 
 
3.6.7  Purchase Event.  Following the ten (10) day period provided in
Section 7.1.6 below, the Contributing Member may initiate the purchase of the
entire Company Interest of the Non-Contributing Member pursuant to Section 7.1
hereof.
 
 

--------------------------------------------------------------------------------


 


 
3.6.8.  Loss of Executive Committee Member.  If the Managing Member is the
Non-Contributing Member, then Fannie Mae shall have the right to remove one (1)
member of the Executive Committee appointed by Managing Member.  If Fannie Mae
is the Non-Contributing Member, then the Managing Member shall have the right to
remove one (1) member of the Executive Committee appointed by Fannie Mae,
provided however, that such right of removal shall only arise in the event that
Fannie Mae’s Percentage Interest is reduced to less than thirty-three percent
(33%).
 
 
3.6.9.  Removal of MAA as Managing Member.  If the Managing Member is the
Non-Contributing Member, then Fannie Mae shall have the right to remove MAA as
the Managing Member pursuant to Section 6.9.1 hereof.
 
 
3.7.  Percentage Interest and Final Sharing Ratio Adjustment.
 
 
3.7.1.  Percentage Interest Adjustment.  If the Contributing Member elects to
make an additional Capital Contribution and adjust the Percentage Interests as
provided in Section 3.6.2, effective as of the date the amount requested under
Section 3.2 was due, adjustment of each Member’s Percentage Interest will be
made pursuant to the following formula:
 
 
x + (y or y0)
        z
where
 
 
x =
aggregate Capital Contributions made by the Contributing Member for its own
account;

 
 
y =
Additional Capital Contribution made by  Contributing Member pursuant to
Section 3.6.2 on account of a Non-Contributing Member’s Failed Contribution;

 
 
                y0 =
-0- for a Non-Contributing Member; and

 
 
z =
Aggregate Capital Contributions made by all Members.

 
Upon an adjustment to Percentage Interests pursuant to this Section 3.7.1, the
Capital Accounts of the Members shall thereafter be maintained in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv) based upon Percentage
Interests as adjusted; provided, that there shall be no shift in the then
existing Capital Account balances of the Members as a result of any such
adjustment to Percentage Interests.  An example of adjustments made pursuant to
this Section 3.7 is attached hereto as Exhibit C and incorporated herein for all
purposes.  The Company will endeavor to promptly give each Member written notice
of its Percentage Interest, as adjusted, and its Capital Account balance each
time an adjustment occurs; provided, that failure to give such notice shall not
in any way affect or otherwise nullify any adjustment made pursuant to this
Section 3.7.
 
 

--------------------------------------------------------------------------------


 


 
3.7.2.  Final Sharing Ratio Adjustment.  If the Contributing Member’s
Representatives elect to adjust the Percentage Interests as provided in Section
3.6.2, effective as of the date the amount requested under Section 3.2 was due,
adjustment of each Member’s Final Sharing Ratio will be made pursuant to the
following formula:
 
 
a – b + c
 
where
 
a =           Member’s Final Sharing Ratio prior to adjustment
 
b =           Member’s Percentage Interest prior to adjustment; and
 
c =           Member’s Percentage Interest after adjustment
 
An example of adjustments made pursuant to this Section 3.7 is attached hereto
as Exhibit C and incorporated herein for all purposes.  The Company will
endeavor to promptly give each Member written notice of its Final Sharing Ratio,
as adjusted, each time an adjustment occurs; provided, that failure to give such
notice shall not in any way affect or otherwise nullify any adjustment made
pursuant to this Section 3.7.
 
 
3.8  Capital Accounts.  A separate “Capital Account” will be maintained for each
Member in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv). The
Capital Account of each Member will be determined and adjusted as follows:
 
 
3.8.1  Capital Account Credits.  Each Member’s Capital Account will be credited
with:
 
 
3.8.1.1.  Cash.  Any contributions of cash made by such Member to the capital of
the Company plus the Book Basis of any property contributed by such Member to
the capital of the Company (net of any liabilities to which such property is
subject or which are assumed by the Company);
 
 
3.8.1.2.  Income and Gain.  The Member’s distributive share of Net Profits and
all items of income and gain allocated under Sections 4.1 and 4.2; and
 
 
3.8.1.3.  Tax Adjustments.  Any other increases required by Treasury Regulation
Section 1.704-1(b)(2)(iv).
 
 
3.8.2.  Capital Account Debits.  Each Member’s Capital Account will be debited
with:
 
 
3.8.2.1.  Cash.  Any distributions of cash made from the Company to such Member
plus the Fair Market Value of any property distributed in kind to such Member
(net of any liabilities to which such property is subject or which are assumed
by such Member);
 
 
3.8.2.2.  Loss and Deduction.  The Member’s distributive share of Net Losses and
all items of loss and deduction allocated under Sections 4.1 and 4.2; and
 
 
3.8.2.3.  Tax Adjustments.  Any other decreases required by Treasury Regulation
Section 1.704-1(b)(2)(iv).
 
 

--------------------------------------------------------------------------------


 


 
The provisions of this Section 3.8 relating to the maintenance of Capital
Accounts are intended to comply with Section 704(b) of the Code and the Treasury
Regulations promulgated thereunder and will be interpreted and applied in a
manner consistent with those provisions.  The Executive Committee shall have the
authority to determine all questions relating to the maintenance of Members’
Capital Accounts, and the Executive Committee may direct the Managing Member to
modify the manner in which the Capital Accounts are maintained under this
Section 3.8 in order to comply with the provisions of Treasury Regulation
Section 1.704-1(b) and any other applicable provisions of the Code or Treasury
Regulations in order to cause Member Capital Accounts to be maintained in
compliance with the provisions of the Code and Treasury Regulations.  The
Executive Committee shall determine whether any elective adjustments to Capital
Accounts permitted under Treasury Regulation Section 1.704-1(b)(2)(iv) shall be
made; provided that in the event Additional Capital Contributions are made and
followed by an adjustment to Percentage Interests pursuant to Section 3.7, the
Capital Accounts of the Members shall thereafter be maintained in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv) based upon Percentage
Interests as adjusted; provided, that there shall be no shift in the then
existing Capital Account balances of the Members as a result of any such
adjustment to Percentage Interests.
 
3.9.  Interest On and Return of Capital.  No Member shall be entitled to any
interest on its Capital Account or on its Capital Contributions except to the
extent expressly provided in this Agreement, and no Member shall have the right
to demand or to receive the return of all or any part of its Capital Account in
the Company.  No Member shall have the right to demand or receive property other
than cash in return for the contribution of such Member to the Company.
 
 
3.10.  No Further Capital Contribution.  Except as expressly provided in this
Agreement or with the prior written consent of all the Members, no Member shall
be required or entitled to contribute any other or further capital to the
Company, nor shall any Member be required or entitled to loan any funds to the
Company.
 
 
3.11.  Waiver of Right of Partition and Dissolution.  No Member has any interest
in specific Company property.  The interests of all Members in the Company are,
for all purposes, personal property and each of the Members irrevocably waives
any right or power to cause the Company or any of its assets to be partitioned,
to cause the appointment of a receiver for the assets of the Company, to compel
any sale of all or any portion of the assets of the Company pursuant to any
applicable law or laws, or to file a complaint or to institute any proceeding at
law or in equity to cause the termination or dissolution of the Company except
as expressly provided for in this Agreement.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 4
 
 
PROFITS AND LOSSES
 
 
4.1.  Allocation of Profits and Losses.  After giving effect to the special
allocations set forth in Section 4.2, for any taxable year of the Company, Net
Profits and Net Losses for each fiscal year or other allocation period shall be
allocated, insofar as possible, so that, following all allocations pursuant to
Section 4.2 for such fiscal year or other allocation period and the allocations
pursuant to this Section 4.1, each Member’s Capital Account balance shall be
equal to the result (be it positive, negative or zero) of subtracting (i) the
sum of (x) the amount which such Member is unconditionally obligated to
contribute to the Company in the future, (y) such Member’s share of the Member
Minimum Gain, and (z) such Member’s share of the Company Minimum Gain, from (ii)
such Member’s Liquidating Amount at the end of such fiscal year or other
allocation period.
 
 
4.2.  Special Allocations.  The following special allocations shall, except as
otherwise provided, be made in the following order:
 
 
4.2.1.  Minimum Gain Chargeback.  Notwithstanding any other provision of this
Agreement, if there is a net decrease in Company Minimum Gain or in any Member
Minimum Gain during any taxable year or other period, prior to any other
allocation pursuant hereto, the Members shall be specially allocated items of
Profit for such year (and, if necessary, subsequent years) in an amount and
manner required by Treasury Regulation Section 1.704-2(f) or 1.704-2(i)(4). The
items to be so allocated shall be determined in accordance with Treasury
Regulation Section 1.704-2.  This Section 4.2.1 is intended to comply with the
minimum gain chargeback requirements of Treasury Regulation Section 1.704-2(f)
or 1.704-2(i)(4), will be interpreted consistently with the Treasury Regulations
and will be subject to all exceptions provided therein.
 
 
4.2.2.  Qualified Income Offset.  Any Member who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) which causes or increases an Adjusted
Capital Account Deficit shall be allocated items of income or gain in an amount
and manner sufficient to eliminate, to the extent required by such Treasury
Regulation, the Adjusted Capital Account Deficit of the Member as quickly as
possible.  This Section 4.2.2 is intended to constitute a “qualified income
offset” within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d),
will be interpreted consistently with the Treasury Regulations and will be
subject to all exceptions provided therein.
 
 
4.2.3.  Nonrecourse Deductions.  Nonrecourse Deductions for any taxable year or
other period will be specially allocated among the Members pro rata in
proportion to their respective Percentage Interests.
 
4.2.4       Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any taxable year or other period will be allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
principles under Treasury Regulation Section 1.704-2(i).
 
 
4.2.5.  Code Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Company asset under Sections 734(b) or 743(b) of the
Code is required to be taken into account in determining Capital Accounts under
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) as a result of a distribution
to a Member in complete liquidation of its Interest, the amount of the
adjustment to the Capital Accounts will be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis), and the gain or loss will be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted under Treasury Regulation Section
1.704-1(b)(2)(iv)(m).
 
 

--------------------------------------------------------------------------------


 


 
4.2.6.  Loss Limitation.  The Net Losses allocated pursuant to Section 4.1
hereof shall not exceed the maximum amount of Net Losses that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of any fiscal year or other allocation period.  In the event that
some, but not all, of the Members would have Adjusted Capital Account Deficits
as a consequence of an allocation of Net Losses pursuant to Section 4.1 hereof,
the limitation set forth in the preceding sentence shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible Net Losses to
each Member under Regulations Section 1.704-1(b)(2)(ii)(d).  All Net Losses in
excess of the limitation set forth in this Section 4.2.6 shall be allocated to
the Members in proportion to their respective positive Capital Account balances,
if any, and thereafter to the Members in accordance with their interests in the
Company.
 
 
4.3.  Compliance With Section 704(c).  In accordance with Section 704(c) of the
Code and the applicable Treasury Regulations thereunder, income, gain, loss and
deduction with respect to any Company property for which its adjusted tax basis
differs from its Book Basis will, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted tax
basis of such property to the Company for federal income tax purposes and the
Book Basis of such property.  Any elections or other decisions relating to
allocations under this Section 4.3 will be made in any manner consistent with
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder
and reasonably reflects the purpose and intention of this
Agreement.  Allocations under this Section 4.3 are solely for purposes of
federal, state and local taxes and will not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses
or other items or distributions under any provision of this Agreement.
 
 
4.4.  Intent of Allocations.  The parties intend that the foregoing allocation
provisions of this ARTICLE 4 shall produce final Capital Account balances of the
Members that will equal the amount of liquidating distributions under Section
11.3.  To the extent that the allocation provisions of this ARTICLE 4 would fail
to produce such final Capital Account balances, (a) such provisions shall be
amended by the Executive Committee if and to the extent necessary to produce
such result, and (b) Net Profits and Net Losses of the Company for prior open
years (or items of gross income, gain, loss and deduction of the Company for
such years) shall be reallocated among the Members to the extent it is not
possible to achieve such result with allocations of items of income (including
gross income and gain), deduction and loss for the current year and future
years.  This Section 4.4 shall control notwithstanding any other provision of
this Agreement the reallocation or adjustment of taxable income, taxable loss or
items thereof by the Internal Revenue Service or any other taxing authority.
 
 
4.5.  Member Acknowledgment.  The Company’s income, gain, loss, deduction and
other items determined for income tax purposes shall be allocated to the Members
in the same proportions as the corresponding “book” items are allocated under
the provisions of this ARTICLE 4.  The Members agree to be bound by the
provisions of this ARTICLE 4 in reporting their shares of Company income, gain,
loss, deduction and other items for income tax purposes.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 5
 
 
DISTRIBUTIONS
 
 
5.1.  Distributions.  Subject to Section 11.3.1, the Managing Member shall
distribute such amount of Net Cash Flow at the times set forth in this Agreement
as follows:
 
 
(i)  first, to the Members who advanced Company Loans, pro rata, in proportion
to the aggregate amounts outstanding  as of such distribution, until all such
Company Loans are paid in full;
 
 
(ii)  second, to the Members, pro rata, in proportion to their respective
Percentage Interests, as may be adjusted pursuant to this Agreement, until
Fannie Mae shall have received cumulative distributions under this Section 5.1
equal to Fannie Mae’s Target Amount; and
 
 
(iii)  finally, to the Members pro rata in proportion to their respective Final
Sharing Ratios on the date of distribution.
 


Any distribution under this Section 5.1 will be subject to the right of setoff
provided in Section 3.6.1, and a return of Additional Capital Contributions to a
Contributing Member pursuant to Section 3.6.5 shall be made solely to such
Contributing Member rather than pursuant to Section 5.1(i) or (ii).
 
 
5.2.  Timing.  Net Cash Flow shall be distributed quarterly during the term of
the Company and except upon liquidation, all distributions shall be in cash or
marketable securities.
 
 
5.3.  Distribution Limitation Under Act; Reserves.  Notwithstanding anything in
this Agreement to the contrary, (a) the Company shall not make any distribution
that would be prohibited under the Act, and (b) the Company shall not make any
distribution of funds that are reasonably necessary to meet current or future
Company costs and obligations.  Any amounts so reserved shall be invested in
Permitted Investments pending the lawful distribution of such amounts or the use
of such amounts to pay Company costs and other obligations of the Company.  Such
reserves shall be released in such amounts and at such times as the Executive
Committee determines.
 
 
ARTICLE 6
 
 
MANAGEMENT
 
 
6.1.  Executive Committee.  Except as otherwise expressly provided in this
Agreement, the day-to-day business of the Company shall be managed by the
Managing Member as more particularly set forth in Section 6.8 and the strategic
business and affairs of the Company shall be vested in and controlled by a
committee of persons appointed in writing pursuant to Section 6.2 (the
“Executive Committee”).  Each person appointed by a Member to the Executive
Committee shall act at the exclusive direction of, be the agent of and shall be
free to represent the views and positions of such appointing Member.  No member
of the Executive Committee shall have any fiduciary duties to any other member
of the Executive Committee or to any Member of the Company or any third party
other than the Member appointing such member of the Executive Committee.  Each
Member shall make decisions in its sole discretion, and the members of the
Executive Committee shall make decisions in accordance with the direction of
their respective appointing Member.  The Executive Committee shall have
responsibility for establishing the policies and operating procedures with
respect to the business and affairs of the Company and for making all decisions
as to all matters which the Company has authority to perform (other than
decisions in connection with the day-to-day operations and management of each
Property which shall be reserved to the Managing Member to the extent set forth
in Section 6.8.2), as fully as if all the Members were themselves making such
decisions in lieu thereof.  All decisions made with respect to the management
and control of the Company and approved by the Executive Committee (except for
such decisions which by the express terms of this Agreement are either
prohibited or require the approval of all Members) shall be binding on the
Company and all Members.  The Executive Committee, in its sole discretion, may
delegate certain functions and duties to the Managing Member pursuant to Section
6.3.  The Managing Member shall be responsible for performing, or for causing to
be performed, all functions and duties delegated or otherwise as determined by
the Executive Committee including the duties described in Section 6.8.
 
 
6.2.  Members of the Executive Committee.
 
 
6.2.1.  Membership.  The Executive Committee shall initially consist of four (4)
members, two (2) of whom shall be appointed by Fannie Mae and two (2) of whom
shall be appointed by the Managing Member.  The initial members of the Executive
Committee appointed by Fannie Mae will be Richard Lawch and David Worley.  The
initial members of the Executive Committee appointed by the Managing Member will
be H. Eric Bolton and Simon R.C. Wadsworth.  In the event that a Contributing
Member elects to remove a member of the Executive Committee appointed by a
Non-Contributing Member pursuant to the provisions of Section 3.6.8, then the
Executive Committee shall thereafter consist of three (3) members, two (2) of
whom shall be appointed by the Contributing Member and one (1) of whom shall be
appointed by the Non-Contributing Member.  Each Member may, by written notice to
the other Member, remove any person appointed to the Executive Committee by such
Member and appoint a substitute therefor; provided, however, that any new person
appointed to the Executive Committee by any Member must be either a partner,
member, officer, director or employee of such Member or of an Affiliate of such
Member, or be approved by the members of the Executive Committee appointed by
the other Member, such approval not to be unreasonably withheld, conditioned or
delayed.  Any Member may, by written instrument and by delivering written notice
to the members of the Executive Committee, delegate any or all of the duties of
one or more of its representatives on the Executive Committee to (x) another of
its representatives on the Executive Committee or to an alternate member named
in such notice or (y) any employee of such Member or any of its Affiliates (and
such delegate shall also be an agent of and operate at the sole discretion of
the appointing Member), and any decisions or actions taken by such delegate
shall be fully binding upon the Company and the Members as if taken by the
member of the Executive Committee for whom such delegate was acting.
 
 

--------------------------------------------------------------------------------


 


 
6.2.2.  Regular Meetings.  Regular meetings of the Executive Committee shall be
held at such times and places as shall be designated from time to time by
resolution of a majority of the members of the Executive Committee, provided the
Executive Committee shall meet no less frequently than quarterly (with at least
every other meeting to be held in person) and provided such regular meetings of
the Executive Committee shall be as often as necessary or desirable to carry out
its management functions.
 
 
6.2.3.  Special Meetings.  Special meetings of the Executive Committee may be
called by or at the request of any Member.  The person or persons authorized to
call the special meeting of the Executive Committee may select any reasonable
place as the place for holding the special meeting of the Executive Committee or
such meeting may be convened in accordance with Section 6.2.6.
 
 
6.2.4.  Notice of Meetings.  Notice of any meeting of the Executive Committee
shall be given no fewer than five (5) Business Days and no more than twenty (20)
Business Days prior to the date of the meeting.  Notices shall be delivered in
the manner set forth in Section 13.6 hereof.  The attendance of a member of the
Executive Committee at a meeting of the Executive Committee shall constitute a
waiver of notice of such meeting, except where a member of the Executive
Committee attends a meeting for the express purpose of objecting to the
transaction of any business because the meeting is not properly called or
convened.  Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Executive Committee need be specified in the
notice or waiver of notice of such meeting.  Notice of any meeting may be waived
by written instrument signed by one representative of each member of the
Executive Committee.
 
 
6.2.5.  Quorum.  All of the members of the Executive Committee shall constitute
a quorum for transaction of business at any meeting of the Executive Committee;
provided that if less than all members of the Executive Committee are present at
said meeting, a majority of the members of the Executive Committee present may
adjourn the meeting at any time without further notice.  For purposes of this
Section 6.2.5, a member of the Executive Committee shall be deemed present to
the extent a representative of such member who holds the voting proxy of such
member is present.  Voting proxies must be written, but such written proxy need
only name the proxy and need not contain formal authorization for specific
actions.  Provided that notice of a meeting has been given pursuant to Section
6.2.4 above, upon a change in the number of members of the Executive Committee
pursuant to Section 3.6.8 then thereafter only a majority (in number) of the
members of the Executive Committee (rather than all of the members of the
Executive Committee) shall constitute a quorum for transaction of business at
any meeting of the Executive Committee.
 
 
6.2.6.  Telephone Meetings.  The members of the Executive Committee may
participate in and act at all meetings of the Executive Committee through the
use of a conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each
other.  Participation in such meetings shall constitute attendance in person at
the meeting of the person or persons so participating.
 
 
6.2.7.  Minutes.  A written record of all meetings of the Executive Committee
and all decisions made by it shall be made by the Managing Member, as Secretary
of the Executive Committee, and kept in the records of the Company and shall be
delivered to each member of the Executive Committee within ten (10) Business
Days after each meeting to be initialed or signed by each member of the
Executive Committee; provided, however, that a member’s failure to initial or
sign such minutes shall not affect or otherwise invalidate a previous properly
approved decision of the Executive Committee.  The Managing Member shall prepare
a proposed agenda for each meeting of the Executive Committee, and will
distribute such agenda to each member of the Executive Committee at least a week
in advance of any meeting.  The Executive Committee may amend such agenda as it
sees fit.  Additionally, the Managing Member shall submit all materials and
information as reasonably required by the members of the Executive Committee to
evaluate all submissions for Major Decisions.
 
 

--------------------------------------------------------------------------------


 


 
6.2.8.  No Compensation.  No member of the Executive Committee shall be entitled
to receive any salary or any remuneration or expense reimbursement from the
Company for his or her services as a member of the Executive Committee.
 
 
6.2.9.  Appointment of Agents.  The Executive Committee may, by resolution,
designate one or more individuals as agents of the Company.  No agent need be a
Member of the Company.  Each agent shall have the authority and shall perform
the duties as designated by the Executive Committee from time to time.  Any
agent appointed by the Executive Committee may be removed by the Executive
Committee whenever in their judgment the best interests of the Company would be
served.
 
 
6.2.10.  Engagement of Professionals.  The Executive Committee may, on behalf of
the Company, employ, engage or retain any Person (including any Affiliate of any
Member) to act as a broker, accountant, attorney, engineer or in such other
capacity as the Executive Committee may determine is necessary or desirable in
connection with the Company’s business, and the Managing Member and the members
of the Executive Committee shall be entitled to rely in good faith upon the
recommendations, reports and advice given them by any such Person in the course
of his or her professional engagement.
 
 
6.3.  Major Decisions.  The Executive Committee shall have the sole authority to
authorize and approve any and all material matters pertaining to the Company’s
business by an affirmative vote of a majority in number of the members of the
Executive Committee at a properly called meeting at which a quorum under Section
6.2.5 is present, including, the following matters (each a “Major Decision”):
 
 
6.3.1.  Budget and Operating Plan.  The approval of any Budget and Operating
Plan (or any other budget with respect to a Property or Project Subsidiary) and
any amendments or modifications thereto (other than variances that are not
considered material under Section 6.3.2);
 
 
6.3.2.  Operating Variances.  The incurring of any expense or incurring of any
obligation by or on behalf of the Company that varies materially from the Budget
and Operating Plan or entering into (or amending or modifying) any agreement
which was not specifically included in the Budget and Operating Plan (for
purposes of this Section 6.3.2, such a material variance shall be (A) expenses
or obligations involving a line item that is in excess of the amount set forth
in the Budget and Operating Plan for such expense or line item by more than
$20,000.00, (B) expenses or obligations involving an amount for any transaction
or any series of related transactions when taken with all prior expenditures or
obligations during the particular quarter or fiscal year related thereto exceeds
the maximum expenditure amount provided in the Budget and Operating Plan for
such particular transaction or series of transactions for such period by
$20,000.00 for any line item, (C) expenses or obligations for the renovation or
improvement of any Property in excess of $5,000.00 per residential unit for a
particular Property, (D) in the case of any agreement proposed to be entered
into, such agreement is not terminable (without penalty) by the Company on
thirty (30) calendar days or less written notice to the other parties; provided,
however, that this Section 6.3.2 shall not apply to expenses or obligations
incurred or agreements entered into pursuant to or specifically included in the
Budget and Operating Plan); however, if the Managing Member, in its commercially
reasonable judgment, deems it necessary, the Managing Member may incur expenses
in connection with an emergency to prevent injury to persons and material damage
to property, so long as the Managing Member has (to the extent practicable
considering the emergency in question) used reasonable commercial efforts to
notify Fannie Mae prior to incurring any such expense and the amount of such
expense does not exceed $50,000.00 for any single emergency; provided further
that notwithstanding anything to the contrary in this Section 6.3.2, the
approval of the Executive Committee shall not be required for a variance to a
line item if the variance does not exceed $20,000.00.
 
 

--------------------------------------------------------------------------------


 


 
6.3.3.  Reserves.  Any decision to establish and contribute to reserves, other
than as required by lenders pursuant to properly approved financings or in
accordance with any Budget and Operating Plan approved by the Executive
Committee pursuant to this Agreement;
 
 
6.3.4.  Capital Calls.  Requests for Additional Capital Contributions in
accordance with Section 3.2;
 
 
6.3.5.  Company Loans.  Requests for Company Loans in accordance with Section
3.3;
 
 
6.3.6.  Acquisitions.  The making of any decision to acquire any Property,
committing to make or increase any non-refundable deposit in connection with the
acquisition of any Property (or allowing any refundable deposit to become
non-refundable), the execution and delivery of any agreement, contract, binding
letter of intent or other document or instrument (an “Acquisition Contract”) to
purchase any Property, the taking of any material action required or permitted
to be taken under an Acquisition Contract to close or proceed to close the
purchase of any Property pursuant to an Acquisition Contract, any assignment (in
whole or in part) of any Acquisition Contract (other than an assignment pursuant
to Section 3.6.4), the taking of any action required or permitted to be taken
with respect to the assignment of an Acquisition Contract (including approval of
proposed third party costs in connection with any due diligence and closing
costs, and approval of structural/engineering and environmental reports, in each
case prior to closing) or any decision to terminate any Acquisition Contract,
provided that the Managing Member may execute and deliver an Acquisition
Contract to purchase any Property and pay a deposit with respect thereto so long
as such Acquisition Contract is expressly conditioned on approval of the
Executive Committee and such deposit is fully refundable if Executive Committee
approval is not obtained; and provided, further, that to the extent the
Executive Committee has previously approved the acquisition of a Property and
subsequent to such approval all of the members of the Executive Committee
appointed by a particular Member elect not to approve the closing of such
Property acquisition, the Member whose appointed Executive Committee members
actually approve of such closing shall have the right to close on such Property
acquisition in its separate capacity, provided that such Member expressly
assumes or causes the assumption in writing of all of the Company obligations
with respect to such property acquisition, indemnifying the Company from all
claims arising with respect to such property acquisition, releases the
applicable Member from all claims in connection with such decision not to close
and reimburses the Company for any costs expended by the Company in connection
with the acquisition of such Property and pays to the non-acquiring Member its
actual out-of-pocket costs incurred in connection with such Acquisition Contract
up to $25,000.00;
 
 
6.3.7.  Construction Budget.  Any Construction Budget in connection with any
Acquisition Contract, and all variances to any line item thereof in excess of
$25,000.00;
 
 
6.3.8.  Property Development.  The making of any decision to renovate or
construct any improvements upon any Property, the execution and delivery of any
document, agreement or instrument implementing, evidencing or relating to any
such decision or action (including any development or construction contract or
any document relating to the financing thereof, and the amount of any
development or construction management fee and the parties to share in such
fees, and including any architectural or engineering agreement and material
service contracts), and the expenditure of any funds in connection with any such
activity;
 
 
6.3.9.  Improvements.  Any restructuring, improvement, rehabilitation,
alteration, repair or construction of any Property or any property of the
Company; provided, however, that the Managing Member may make any repairs
necessary in the event of an emergency subject to the limitations set forth in
Section 6.3.2 without the necessity of obtaining the approval of the Executive
Committee;
 
 
6.3.10.  Capital Expenditures.  Any capital expenditures in an amount in excess
of $10,000.00; provided, however, the limitation in this Section 6.3.10 shall
not apply to capital expenditures provided for in the then current Budget and
Operating Plan (or any current budget with respect to a Property or Project
Subsidiary) which has been properly approved by the Executive Committee;
 
 
6.3.11.  Contracts.  The entering into, amendment, modification, extension or
termination of any construction contract, development agreement, construction
management or development management agreement, or property management or
leasing agreement or any other material agreement with regard to the Company or
a Property;
 
 
6.3.12.  Subsidiary Entities.  The making of any decision and the implementing
of any decision to form a Project Subsidiary or any other subsidiary entity and
to assign, transfer or convey all or any portion of a Property or any other
asset or property or the rights to acquire a Property or any other asset or
property to the Project Subsidiary or other subsidiary entity and the execution
and delivery of any documents, agreements or instruments implementing,
evidencing or relating to any such decision or action (including any
organizational documents relating to any Project Subsidiary or other subsidiary
entity, and all amendments or modifications to such organizational documents);
 
 

--------------------------------------------------------------------------------


 


 
6.3.13.  Professional Services.  Engaging accountants, auditors, attorneys,
brokers, engineers or other similar type of service professionals on behalf of
the Company;
 
6.3.14.  Non-Standard Leases.  Any lease of any space within a Property or any
amendment or modification thereto, which is not in accordance with the leasing
guidelines included in the Budget and Operating Plan, or any termination thereof
(other than termination of residential leases in the ordinary course of
business);
 
 
6.3.15.  Sales or Placement Agents.  The engagement of any sales or placement
agent or broker not expressly permitted hereunder for the acquisition,
disposition, financing or refinancing of a Property;
 
 
6.3.16.  Overhead.  Determining the amount of overhead and other reimbursements,
if any, or any salary, compensation or other remuneration payable to any Member,
any member of the Executive Committee or any of their Affiliates pursuant to the
terms hereof or any separate agreement between the Company and a Member, any
member of the Executive Committee or any of their Affiliates;
 
 
6.3.17.  Legal Proceedings.  The institution of any legal proceedings in the
name of the Company or any Project Subsidiary, settlement of any legal
proceedings against the Company or any Project Subsidiary and confession of any
judgment against the Company or any Project Subsidiary or any property of the
Company (other than eviction and termination proceedings in respect of tenant
leases and other nonmaterial legal proceedings for the collection of amounts due
and owing to the Company from third parties and tenants undertaken in the
ordinary course of business);
 
 
6.3.18.  Tax Elections.  The making of all material tax elections,
determinations and other decisions under the Code and any decision to settle or
compromise any matter raised by the Internal Revenue Service;
 
 
6.3.19.  Company Term; Investment Period; Permitted Investments.  The making of
any decision to extend the term of the Company, as provided in Section 2.4, or
extend the Investment Period or invest in Property that does not satisfy the
Investment Criteria, as provided in Section 2.7;
 
 
6.3.20.  Causing Project Subsidiary to Undertake Major Decisions.  Causing or
consenting to any Project Subsidiary undertaking any action that if undertaken
by the Company would be a Major Decision;
 
 
6.3.21.  Amendment.  The making of any amendments or modifications of or
supplements to any instrument, agreement or other document otherwise requiring
the consent of the Executive Committee;
 
 
6.3.22.  Restoration.  Any decision not to rebuild or restore a Property
following any casualty or condemnation;
 
 
6.3.23.  Insurance.  Canceling, suspending or materially modifying the insurance
coverage as shown on Exhibit G; or
 
 

--------------------------------------------------------------------------------


 


 
6.3.24.  Others.  Any other act for which this Agreement requires the vote or
consent of the Executive Committee or the approval, determination, consent,
adoption, ratification, or any other action expressly reserved to the Executive
Committee under this Agreement, including any modification, amendment, or
renewal of any matter previously requiring the approval of the Executive
Committee.
 
 
6.4.  Negative Covenants.  The Company shall not:
 
 
6.4.1.  Distributions.  Make any Distributions other than in accordance with
Section 5.2;
 
 
6.4.2.  Possession or Use of Company Property.  Permit the possession or use of
a Property, a Project Subsidiary or any other Company asset for other than
Company purposes;
 
 
6.4.3.  Loans and Guarantees.  Except as permitted by Section 6.5.1, incur any
liabilities or obligations with regard to any debt or loan guaranties, letters
of credit, hedge or hedging agreements, completion guaranties or any contractual
liability in excess of amounts set forth in the then current Budget and
Operating Plan (or any current budget with respect to a Property or Project
Subsidiary) which has been properly approved by the Executive Committee, or any
similar contingent liabilities or lending money to any Person;
 
 
6.4.4.  Affiliate Transactions.  Enter into or consummate any transaction or
arrangement with any Member or any Affiliate of any Member, or any other
transaction involving an actual or potential conflict of interest, other than a
Property Management Agreement or credit enhancements provided by Fannie Mae;
 
 
6.4.5.  Bankruptcy.  File any voluntary petition in bankruptcy on behalf of the
Company or any Project Subsidiary, consent to the filing of any involuntary
petition in bankruptcy against the Company or any Project Subsidiary, file any
petition seeking, or the consenting to, reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or any Project Subsidiary or a
substantial part of their respective property,  make of any assignment for the
benefit of creditors, admit in writing the Company’s or any Project Subsidiary’s
inability to pay its debts generally as they become due or take any action by
the Company or any Project Subsidiary in furtherance of any such action;
 
 
6.4.6.  Merger.  Except as otherwise permitted in this Agreement, enter into any
agreement or contract for, or consummate, any merger, consolidation,
recapitalization, reorganization, reconstitution or any similar rearrangement of
the Company, any Project Subsidiary, any Property or any of the Company’s or any
Project Subsidiary’s equity, assets or liabilities;
 
 
6.4.7.  Dissolution or Distributions in Kind.  Except as otherwise permitted in
this Agreement, make any decision to dissolve, wind-up and terminate the Company
or to distribute any property of the Company to the Members in kind; or
 
 

--------------------------------------------------------------------------------


 


 
6.4.8.  Causing Project Subsidiary to Undertake Prohibited Actions.  Cause or
consent to any Project Subsidiary undertaking any action that if undertaken by
the Company would be prohibited by this Section 6.4.
 
 
6.5.  Conditionally Permitted Actions.  Subject to strict compliance with the
parameters set forth below, the Executive Committee shall have the power to
cause the Company to enter into any transaction listed below and no member of
the Executive Committee shall unreasonably withhold, condition or delay their
consent to any transaction that is in strict compliance with the provisions
contained in this Section 6.5:
 
 
6.5.1.  Financings.  Any financing, refinancing or securitization of any
Property or any Project Subsidiary and the use of any proceeds thereof,
including construction, interim and permanent financing, and any other financing
or refinancing of the operations of the Company and the execution and delivery
of any documents, agreements or instruments evidencing, securing or relating to
any such financing; provided (a) the Pro-Forma Debt Service Coverage Ratio is
greater than 1.2-to-1; (b) the Pro-Forma Loan to Value Ratio does not exceed
65%; (c) such financing, refinancing or securitization is non-recourse to the
Members and does not provide for the payment of any fees to Affiliates of the
Members; and (d) no guarantees or credit enhancements shall be required from any
Member or its Affiliates without such party’s consent; or
 
 
6.5.2.  Sales.
 
 
6.5.2.1.  Any sale, assignment, transfer or other disposition (including grants
of rights of first refusal) of all or any part of a Property or a Project
Subsidiary; provided (a) the Lockout Period has expired and (b) that the sale,
assignment, transfer or other disposition is (i) a bona fide sale to a
non-Affiliated third party, (ii) for Fair Market Value, (iii) an all cash sale,
(iv) on an “as is, where is” basis, (v) provides an IRR of at least 16% with an
equity multiple of at least 1.25; or
 
 
6.5.2.2  Any sale, assignment, transfer or other disposition of all or any part
of a Property or a Project Subsidiary, provided that (a) the Property or Project
Subsidiary has failed to satisfy its acquisition pro-forma financial results or
budgeted operating results for eight (8) consecutive quarterly periods; (b) the
sale, assignment, transfer or other disposition is (i) a bona fide sale to a
non-Affiliated third party; (ii) at a price that at least one Member is willing
to accept; (iii) an all cash sale; (iv) for Fair Market Value and (v) on an “as
is, where is” basis.
 
 
6.6.  Managing Member Powers.  Subject to the limitations contained in this
ARTICLE 6 and the other terms of this Agreement and the limitations imposed by
law, the Managing Member shall have all of the same powers as a managing member
of a limited liability company under the laws of the State of Delaware.
 
 
6.7.  Actions Requiring Unanimous Consent.  Notwithstanding the powers of the
Managing Member or the Executive Committee set forth in this ARTICLE 6, without
the consent of all of the Members, neither the Managing Member nor the Executive
Committee shall have the right or power to do any of the following:
 
 

--------------------------------------------------------------------------------


 


 
6.7.1.  Contravene Agreement.  Perform any act in contravention of this
Agreement, or any amendment hereto;
 
 
6.7.2.  Impossibility of Business.  Perform any act, other than to sell, lease,
exchange, transfer, mortgage or convey all or substantially all of the Company’s
assets with the approval of the Executive Committee or as provided in ARTICLE
11, which would make it impossible to carry on the ordinary business of the
Company;
 
 
6.7.3.  Purposes.  Change the nature of the business conducted by the Company or
its purposes as described in Section 2.6 hereof;
 
 
6.7.4.  Membership.  Permit a Member to resign, withdraw or retire from the
Company; or
 
 
6.7.5.  Employees.  Hire any employees of the Company.
 
 
6.8.  Managing Member Duties.
 
 
6.8.1.  General Duties.  The Managing Member, acting as a fiduciary of the
Company, shall perform and carry out the day-to-day business of the Company and
the duties and other actions reasonably necessary to implement the Major
Decisions and the Budget and Operating Plan, pursuant to the terms of this
Agreement, in each case in accordance with MAA’s normal standards and procedures
in connection with maintaining and operating a Property; provided that such
standards and procedures shall be at or above the standards of care required of
prudent and experienced third-party owners and operators of multifamily
apartment communities.  The Managing Member’s duties, subject to any limitations
contained in this ARTICLE 6, shall include (i) using its reasonable best efforts
to generate an acquisition pipeline for Properties, (ii) coordinating and
reporting such information to the Executive Committee, (iii) initiating due
diligence (in accordance with the form of Due Diligence and Closing Checklist
attached hereto as Exhibit D) and qualifying a Property, as a condition to
Executive Committee approval of an Acquisition Contract, (iv) creating a pro
forma, determining the pricing and conducting negotiations in connection with
the acquisition of a Property pursuant to a purchase and sale agreement in a
form as approved by the Executive Committee, (v) forming, to the extent
necessary in connection with a Property acquisition, a Project Subsidiary where
such Project Subsidiary’s operating agreement shall be in a form substantially
similar to Exhibit E attached hereto, (vi) conducting the day-to-day operations
of the Company and each Project Subsidiary in compliance with the Budget and
Operating Plan as may be varied pursuant to Section 6.3.2 and such other
guidelines as shall be adopted by the Executive Committee, (vii) carrying out
all decisions and resolutions of the Executive Committee, and (viii) using its
reasonable best efforts to obtain an appropriate credit facility with a
structure consistent with Section 6.5.1.  Subject to the limitations set forth
in this Agreement, the Managing Member, on behalf of the Company, shall have the
power and authority to enter into contracts and leases on behalf of the Company
in connection with the operation of any Property or Project Subsidiary held by
the Company in accordance with any current Budget and Operating Plan and
Construction Budget approved by the Executive Committee, and to make
Expenditures as are required to implement the decisions of the Executive
Committee.  Unless expressly and specifically provided for in this Agreement, a
Property Management Agreement or in a Budget and Operating Plan approved by the
Executive Committee, the Managing Member shall not be entitled to reimbursement
for any indirect costs or for any direct or indirect overhead, and the Managing
Member shall not be entitled to receive any other fees or compensation in
respect of its activities as the Managing Member.
 
 

--------------------------------------------------------------------------------


 


 
6.8.2.  Day to Day Management.  In addition to and without limiting any other
duties set forth in this Agreement, the Managing Member shall oversee the
operations and management on a day-to-day basis of each Property in accordance
with the applicable budget and Construction Budget, if applicable, for such
Property, including oversight of property management, leasing, consulting,
development, disposition and tenant services.  In addition to and without
limiting any other duties set forth in this Agreement, the Managing Member
shall, subject to the limitations set forth in this ARTICLE 6 and the
availability of adequate funds therefor in the Budget and Operating Plan and
from Receipts or other Company sources:  (i) prepare all communications with all
relevant third parties; (ii) use its best efforts to cause the Company, Project
Subsidiaries, and all third parties acting on behalf of either at all times to
perform and comply with the provisions (including any provisions requiring the
expenditure of funds by the Company) of all applicable laws, regulations and
other governmental requirements, including the Fair Housing Act and the
Americans With Disabilities Act of 1981, as amended, and of any loan commitment,
agreement, mortgage, lease, or other contract, instrument or agreement to which
the Company or a Project Subsidiary is a party or which affects any Company
asset or the operation thereof; (iii) cause the Company and the Project
Subsidiaries to pay in a timely manner all non-disputed operating expenses of
the Company and the Project Subsidiaries in accordance with the terms of the
Budget and Operating Plan; (iv) cause the Company and the Project Subsidiaries
to the extent available, to obtain and maintain insurance coverage on Properties
as required by the Executive Committee and use its commercially reasonable
efforts to cause the Company and the Project Subsidiaries to pay all
non-disputed taxes, assessments, charges and fees payable in connection with the
ownership, use and occupancy of the Properties (provided that if the Executive
Committee requires that the Company maintain insurance as part of MAA’s blanket
policy, the Company’s allocable share of deductions and premiums under such
insurance policy shall be as set forth in the Budget and Operating Plan, the
applicable budget for the Property; (v) deliver to the other Members promptly
upon the receipt or sending thereof, copies of all material notices, reports and
communications between the Company or the Project Subsidiaries and any
governmental agencies, neighboring property owners, community groups and other
relevant third parties, and material notices, reports, and communications from
any tenant under any lease or any borrower under any mortgage loan or any holder
of a mortgage affecting all or any portion of any Company assets, or any of such
other parties, which relates to any existing or pending default thereunder or to
any financial or operational information required by such Person; (vi) cause the
Company and the Project Subsidiaries to deposit all Receipts into a separate
account established and maintained by the Managing Member in the name of the
Company or a Project Subsidiary, and not commingle those receipts with any other
funds or accounts of the Managing Member or its Affiliates; (vii) if the
Managing Member subcontracts with third parties or any of its Affiliates for the
performance of any of the services to be performed by the Managing Member, or
otherwise with respect to the Company or the Project Subsidiaries, then the
Managing Member shall supervise and oversee the performance of the services
performed by such third parties or Affiliates; (viii) execute and deliver
agreements, certificates, permit applications and similar documents (in the name
of the Company or Project Subsidiaries, as applicable) which are necessary to
obtain loans, as well as manage any approved financing or refinancing; (ix)
execute and deliver all zoning requests, land use applications, permit
applications and other similar documents related to the renovation of the
Properties; and (x) keep the Executive Committee fully informed as to any
material developments concerning the Properties and any ancillary matters
related thereto. The Managing Member shall not be obligated to make any
expenditures or advance any funds on behalf of the Company or a Project
Subsidiary except from the accounts of funds of the Company or a Project
Subsidiary.  In addition, the Managing Member shall not, (unless previously
approved or specifically provided for in the Budget and Operating Plan, the
budget for a Property or in this Agreement) approve, authorize, make or
implement a Major Decision without the requisite approvals as set forth
therein.  Unless determined otherwise by the Executive Committee, the Managing
Member may delegate to a property manager pursuant to a Property Management
Agreement substantially all of the duties under this Section 6.8.2 with respect
to a particular Property to be performed instead under Property Management
Agreements.
 


 
6.8.3.  Construction Management of Renovation of Properties.  The Managing
Member shall include in any Construction Budget for the renovation or
restoration of a Property a contingency equal to ten percent (10%) of hard costs
of construction.  Without the express written agreement of Fannie Mae, all costs
of any such renovation or restoration of a Property shall be funded by
Additional Capital Contributions, except to the extent such costs are the
responsibility of the Managing Member under Section 6.11.4 below.  The Managing
Member shall be responsible for all construction management services and duties
described on Exhibit L.
 
 
6.9.  Removal of MAA as the Managing Member.
 
 
6.9.1.  Removal Right.  At any time, from and after the earlier to occur of (i)
May 9, 2015 or (ii) the date on which a Purchase Event shall have occurred with
respect to MAA, Fannie Mae may give written notice to MAA of Fannie Mae’s intent
to remove MAA as the Managing Member.  Upon receipt of such notice, MAA shall
have a period of ten (10) days to elect to purchase Fannie Mae’s Interest
pursuant to Section 6.9.2 and ARTICLE 8.  If MAA does not elect to purchase
Fannie Mae’s Interest within such ten (10) day period, then MAA shall be deemed
to be removed as the Managing Member at the end of such ten (10) day period.  If
MAA elects to purchase Fannie Mae’s Interest within such ten (10) day period,
MAA shall not be removed as the Managing Member for so long as it complies with
the provisions of Section 6.9.2 and ARTICLE 8, and Fannie Mae shall have the
right to immediately remove MAA as the Managing Member if MAA fails to so
comply.
 
          6.9.2   Exercise of Purchase Right.  Upon receipt of Fannie Mae’s
notice of intent to terminate MAA as the Managing Member pursuant to Section
6.9.1, MAA shall have a period of ten (10) days during which to notify Fannie
Mae that MAA has elected to purchase Fannie Mae’s Interest in accordance with
the provisions of ARTICLE 8, modified as follows: (i) the Escrow Fund shall be
equal to ten percent (10%) of the Offeree Value; (ii) the closing of such
purchase shall take place on the date that is sixty (60) days after agreement by
the parties on the purchase price for Fannie Mae’s Interest; (iii) the
determination of value should be made as of the time prior to the events giving
rise to the removal of MAA; and (iv) during the period of the pendency of the
purchase, the Executive Committee shall not vote on any Major Decisions,
provided however, that any Major Decisions approved by the Executive Committee
prior to the exercise by MAA of its right to purchase Fannie Mae’s Interest may
be effectuated in the ordinary course.
 


 

--------------------------------------------------------------------------------


 


 
6.9.3.  Admission of New Managing Member.  Upon the effectiveness of the removal
of MAA as the Managing Member pursuant to Section 6.9.1, Fannie Mae shall
designate and admit to the Company (and MAA does hereby consent to such
designation and admission) a new member as the Managing Member. The new managing
member shall acquire a Percentage Interest not to exceed 0.01% and a Final
Sharing Ratio not to exceed 0.015% which shall be taken proportionately from the
Percentage Interests and Final Sharing Ratios of all Members, provided that
Fannie Mae may give such new managing member a greater Percentage Interest from
its own Interest.
 
 
6.10  Members.  Except as set forth in this Section 6.10, no Member, in its
capacity as Member (other than the Managing Member), may act for or bind the
Company or participate in the general management, conduct or control of the
Company’s business or affairs.  Notwithstanding the foregoing, Fannie Mae may at
any time direct the Managing Member to terminate any Related Agreement
(including any Property Management Agreement) between the Company or a Project
Subsidiary and the Managing Member or an Affiliate thereof.  The failure of the
Managing Member to terminate any Related Agreement upon the direction of Fannie
Mae pursuant to this Section 6.10 shall be a material breach hereof by the
Managing Member.  To the extent the Managing Member does not terminate any
Related Agreement upon the direction of Fannie Mae as provided above, any
Executive Committee Member appointed by Fannie Mae may terminate such Related
Party Agreement on behalf of the Company.  The termination of a Property
Management Agreement pursuant to this Section 6.10 with respect to a specific
property will result in a Property Buy-Sell Event with respect to such Property
pursuant to Section 8.5.
 
 
6.11.  Company Expenses.
 
 
6.11.1.  General.  To the extent previously approved in writing by the Executive
Committee or set forth in the approved Budget and Operating Plan, all
third-party out-of-pocket costs and expenses incurred by any of the Members or
their respective Affiliates individually and associated with the formation of
the Company (including costs and expenses associated with or related to the
negotiation and execution of this Agreement) shall be paid or reimbursed by the
Company.  Except as otherwise provided in this Agreement and except for any
costs to be borne by any third party under any agreement with the Company, the
Company shall be responsible for paying, and shall pay, all direct costs and
expenses related to the business of the Company and of acquiring, holding,
owning, developing, servicing, collecting upon and operating a Property,
including costs of financing, fees and disbursements of attorneys, financial
advisors, accountants, appraisers, brokers and engineers, travel expenses, and
all other fees, costs and expenses directly attributable to the business and
operations of the Company.  In the event any such costs and expenses are or have
been paid by any Member, such Member shall be entitled to be reimbursed for such
payment so long as such payment has been approved by the Executive Committee or
is expressly authorized in this Agreement or the appropriate Budget and
Operating Plan.
 
 
6.11.2.  Acquisition Costs.  The Company shall be responsible for all third
party costs in connection with the acquisition of a Property (provided that such
Property acquisition has been approved by the Executive Committee or such costs
have otherwise been approved by the Executive Committee in a due diligence
budget) including normal brokerage costs (including fees payable to Memphis
Commercial Group) and related transaction costs. Notwithstanding anything herein
to the contrary, the Managing Member may cause the Company to incur costs not to
exceed $20,000.00 (or may expend up to $20,000.00 of the Managing Member's own
funds) to pay third party costs associated with the due diligence of a
particular Property acquisition prior to Executive Committee approval thereof. 
If the Managing Member expends its own funds pursuant to the preceding sentence,
such amounts shall be a loan or advance and not a Capital Contribution and shall
be repaid by the Company as soon as practicable.
 
 

--------------------------------------------------------------------------------


 


 
6.11.3.  Fair Housing Act/Americans With Disabilities Act.  Notwithstanding
anything herein to the contrary, MAA shall advance or reimburse a Project
Subsidiary and/or the Company, as the case may be, from its own resources, for
all capital and/or operating expenditures incurred by such Project Subsidiary or
Company in order to comply with the Fair Housing Act and/or Americans With
Disabilities Act of 1981, as amended, to the extent such expenditures are not
expressly included in the Budget and Operating Plan; provided that such
expenditures do not arise from a legislative amendment to such Fair Housing Act
and/or Americans With Disabilities Act of 1981, as amended, or the regulations
promulgated pursuant thereto, first enacted after the date the applicable
Property is acquired by a Project Subsidiary or the Company.  Any reimbursement
to the Company shall include interest on funds advanced by the Company (or
Project Subsidiary) at the rate of thirteen percent (13%) per annum, compounded
monthly.  MAA’s Percentage Interest or Final Sharing Ratio shall not be adjusted
based on any such funds so advanced or reimbursed by MAA.  Failure to comply
with the first sentence hereof shall be a material breach of this Agreement.
 
 
6.11.4.  Cost Overruns.  Notwithstanding anything herein to the contrary, for
any Property on which MAA or an Affiliate thereof is entitled to a Construction
Management Fee pursuant to Section 6.13 hereof, MAA shall advance or reimburse a
Project Subsidiary or the Company, as the case may be, for all hard and soft
costs and expenditures incurred by such Project Subsidiary or Company in
connection with the renovation of the applicable Property to the extent such
hard and soft costs of such renovation exceed the amounts set forth for all
renovation costs in the applicable Construction Budget including contingencies
approved by the Executive Committee except and unless such cost overruns are the
result of Force Majeure.  Any reimbursement to the Company shall include
interest on funds advanced by the Company (or Project Subsidiary) at the rate of
thirteen percent (13%) per annum, compounded monthly.  MAA’s Percentage Interest
or Final Sharing Ratio shall not be adjusted based on any such funds so advanced
or reimbursed by MAA.  The failure to comply with the first sentence hereof
shall be a material breach of this Agreement.
 
 
6.12.  Liability of Members.
 
 
6.12.1.  Exculpation.
 
 
6.12.1.1.  Exculpation of Fannie Mae and Members of
Executive Committee.  Neither Fannie Mae nor any member of the Executive
Committee appointed by Fannie Mae, general or limited partner, member, manager,
shareholder or other holder of an equity interest in Fannie Mae, or officer,
director or employee of any of the foregoing or any of their Affiliates
(collectively, the “Fannie Mae Indemnitees”), shall be liable to the Company,
any Project Subsidiary or any other Member for monetary damages for any losses,
claims, damages or liabilities arising from or incidental to any act performed
or omitted by it and arising out of or in connection with this Agreement or the
Company’s business or affairs (including any action or omission constituting a
breach of any fiduciary duty, but excluding a failure of Fannie Mae to make an
Additional Capital Contribution for which the exclusive remedies are set forth
in Section 3.6 hereof); provided, that such act or omission was taken in good
faith, within the scope of authority granted to such Fannie Mae Indemnitees and
was not attributable in whole or in part to such Fannie Mae Indemnitee’s fraud,
bad faith or willful misconduct.  
 
 

--------------------------------------------------------------------------------


 




 
6.12.1.2.  Exculpation of the Managing Member.  Subject to Section 6.9.1,
neither the Managing Member nor any of its general or limited partners, members,
managers, shareholders or other holders of an equity interest in the Managing
Member, or officer, director or employee of any of the foregoing or any of their
Affiliates (collectively, the “Managing Member Indemnitees”), shall be liable to
the Company, Project Subsidiary or any other Member for monetary damages for any
losses, claims, damages or liabilities arising from or incidental to any act
performed or omitted by it and arising out of or in connection with this
Agreement or the Company’s business or affairs (other than a failure of the
Managing Member to make an Additional Capital Contribution for which the
exclusive remedies are set forth in Section 3.6 hereof); provided that such act
or omission was taken in good faith, was reasonably believed to be in the best
interests of the Company, was within the scope of authority granted to such
Managing Member Indemnitee and was in compliance with the standard of conduct
set forth in Section 6.8.1.
 
 
6.12.1.3.      Exculpation of Members of Executive Committee Appointed by the
Managing Member.  No member of the Executive Committee appointed by the Managing
Member shall be liable to the Company, any Project Subsidiary or any other
Member for monetary damages for any losses, claims, damages or liabilities
arising from or incidental to any act performed or omitted by it and arising out
of or in connection with this Agreement or the Company’s business or affairs,
including any action or omission constituting a breach of any fiduciary duty;
provided that such act or omission was taken in good faith, within the scope of
authority granted to such member of the Executive Committee and was not
attributable in whole or in part to such member of the Executive Committee's
fraud, bad faith or willful misconduct.
 
 
6.12.1.4.  Limitation on Personal Liability.  No general or limited partner of
any Member, member of the Executive Committee or member, shareholder or other
holder of an equity interest in any such Member or officer, director or employee
of any of the foregoing or any of their Affiliates shall be personally liable
for the performance by any such Member of its respective obligations under this
Agreement, but the foregoing shall not relieve any Person from its obligations
to such Member or member of the Executive Committee.  No limitation on liability
as set forth in this Section 6.10.1.4 shall be a limitation on liability from
one Member to another Member as is otherwise expressly provided for in this
Agreement.
 
 
6.12.1.5.  Votes by Executive Committee.  The way in which a vote was cast by a
member of the Executive Committee on behalf of the Member appointing such member
of the Executive Committee shall not be a basis to deny exculpation of such
member of the Executive Committee or such Member.
 
 
6.12.2.  Indemnification.
 
 
6.12.2.1.  Indemnification of Fannie Mae Indemnitees.  The Company shall, to the
fullest extent permitted by applicable law, indemnify, defend and hold harmless
each Fannie Mae Indemnitee against any losses, claims, damages or liabilities
arising from or incidental to any act performed or omitted by such Fannie Mae
Indemnitee and arising out of or in connection with this Agreement or the
Company’s business or affairs (other than a failure of Fannie Mae to make an
Additional Capital Contribution for which the exclusive remedies are set forth
in Section 3.6 hereof); provided that such act or omission was taken in good
faith, within the scope of authority granted to such Fannie Mae Indemnitees or
was not attributable in whole or in part to such Fannie Mae Indemnitee’s fraud,
bad faith, willful misconduct or material breach of this Agreement.
 
 
6.12.2.2.  Indemnification of the Managing Member Indemnitees.  The Company
shall, to the fullest extent permitted by applicable law, indemnify, defend and
hold harmless each Managing Member Indemnitee against any losses, claims,
damages or liabilities arising from or incidental to any act performed or
omitted by such Managing Member Indemnitee and arising out of or in connection
with this Agreement or the Company’s business or affairs (other than a failure
of the Managing Member to make an Additional Capital Contribution for which the
exclusive remedies are set forth in Section 3.6 hereof); provided that such act
or omission was taken in good faith and not attributable in whole or in part to
such Managing Member Indemnitee’s fraud, bad faith, willful misconduct, material
breach of this Agreement, or breach of fiduciary duty, was reasonably believed
by the applicable Managing Member Indemnitee to be in the best interests of the
Company, was within the scope of authority granted to the Managing Member
Indemnitee and was in compliance with the standard of conduct set forth in
Section 6.8.1
 
 
6.12.2.3.  Indemnification of Executive Committee Members Appointed by the
Managing Member.  The Company shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold harmless each member of the Executive
Committee appointed by the Managing Member against any losses, claims, damages
or liabilities arising from or incidental to any act performed or omitted by
such member of the Executive Committee and arising out of or in connection with
this Agreement or the Company’s business or affairs, including any action or
omission constituting a breach of any fiduciary duty; provided, however, that
such act or omission was taken in good faith, within the scope of authority
granted to such member of the Executive Committee and was not attributable in
whole or in part to such member of the Executive Committee's fraud, bad faith or
willful misconduct.
 

--------------------------------------------------------------------------------


 


 
6.12.2.4.  Reimbursement of Expenses; Contribution.  If any Fannie Mae
Indemnitee, member of the Executive Committee appointed by the Managing Member
or any Managing Member Indemnitee (collectively, the “Indemnitees”) becomes
involved in any capacity in any action, proceeding or investigation in
connection with any matter arising out of or in connection with this Agreement
or the Company’s business or affairs, the Company shall reimburse such
Indemnitee for its reasonable legal and other reasonable out-of-pocket expenses
(including the cost of any investigation and preparation) as they are incurred
in connection therewith, provided that such Indemnitee shall promptly repay to
the Company the amount of any such reimbursed expenses paid to it if it shall
ultimately be determined that such Indemnitee was not entitled to be indemnified
by the Company in connection with such action, proceeding or investigation.  If
for any reason indemnification required by this Section 6.12.2 is unavailable to
an Indemnitee, or insufficient to hold it harmless, then the Company, as
determined by the Executive Committee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and such Indemnitee on the other hand
or, if such allocation is not permitted by applicable law, to reflect not only
the relative benefits referred to above but also any other relevant equitable
considerations.  Any indemnity under Sections 6.12.2.1, 6.12.2.2, 6.12.2.3, or
6.12.2.4 shall be sought to be paid first out of the proceeds of insurance
maintained by the Company, but to the extent such insurance proceeds are not
received for any reason including delay or denial of coverage, the Company shall
advance funds for such indemnification and be reimbursed by the proceeds of any
insurance received after such payment, and thereafter shall be paid solely out
of and to the extent of Company assets and shall not be a personal obligation of
any Member, and in no event will any Member be required to contribute additional
capital to the Company under any provision of this Agreement including Section
3.2, to enable the Company to satisfy any obligation under Sections 6.12.2.1,
6.12.2.2, 6.12.2.3 or 6.12.2.4.
 
 
6.12.2.5.  Indemnification of the Company and the Managing Member.  The Company
and the Managing Member (collectively, the “Company Indemnitees”) shall be
indemnified, defended and held harmless by Fannie Mae against any losses,
claims, damages or liabilities arising out of or incidental to (1) any act
performed or omitted by a Fannie Mae Indemnitee and arising out of or in
connection with this Agreement that (A) is not performed in good faith, (B) is
not within the scope of authority conferred upon such Fannie Mae Indemnitee or
(C) constitutes fraud, bad faith, willful misconduct, or a material breach of
this Agreement, or (2) the breach by the Company of any of its representations
and warranties made under any purchase, loan or other agreement entered into in
connection with the Company’s Property, which breach was the result of
information or matters provided to the Company by Fannie Mae Indemnitees.  
 
                     6.12.2.6.    Indemnification of the Company and Fannie Mae
by the Managing Member.  The Company and Fannie Mae shall be indemnified,
defended and held harmless by the Managing Member against any losses, claims,
damages or liabilities arising out of or incidental to (1) any act performed or
omitted by a Managing Member Indemnitee or a member of the Executive Committee
appointed by the Managing Member and arising out of or in connection with this
Agreement that (A) is not performed in good faith, (B) is not reasonably
believed by the Managing Member Indemnitee or such member of the Executive
Committee appointed by the Managing Member to be in the best interests of the
Company, (C) is not within the scope of authority conferred upon the Managing
Member Indemnitee or such member of the Executive Committee appointed by the
Managing Member or (D) constitutes a violation of the standard of conduct set
forth in Section 6.8.1 as to the Managing Member or constitutes fraud, bad faith
or willful misconduct as applied to a member of the Executive Committee
appointed by the Managing Member or a material breach of this Agreement or any
Related Agreement, or (2) the breach by the Company of any of its
representations and warranties made under any purchase, loan or other agreement
entered into in connection with the Company’s Property, which breach was the
result of information or matters provided to the Company by the Managing Member
or member of the Executive Committee appointed by the Managing Member.
 
 

--------------------------------------------------------------------------------


 


 
6.12.2.7.  Votes by Executive Committee.  The way in which a vote was cast by a
member of the Executive Committee on behalf of the Member appointing such member
of the Executive Committee shall not be a basis to deny indemnification of such
member of the Executive Committee or such Member.
 
 
6.12.2.8.  Survival of Indemnification.  The provisions of this Section 6.12.2
shall survive for a period of three (3) years from the date of dissolution of
the Company, provided that, if at the end of such period there are any actions,
proceedings or investigations then pending, any Indemnitee may so notify the
Company, the Managing Member and the other Members at such time (which notice
shall include a brief description of each such action, proceeding or
investigation and the liabilities asserted therein) and the provisions of this
Section 6.12.2 shall survive with respect to each such action, proceeding or
investigation set forth in such notice (or any related action, proceeding or
investigation based upon the same or similar claim) until such date that such
action, proceeding or investigation is finally resolved and the associated
indemnity obligation (if any) is finally satisfied.
 
 
6.12.3.  Indemnification of Successors.  Notwithstanding anything to the
contrary contained in this Agreement, the obligations of the Company or any
Member under this Section 6.12 shall inure to the benefit of each Indemnitee,
the Company and their respective Affiliates and their respective directors,
officers, employees, agents and Affiliates and any successors, assigns, heirs
and personal representatives of such Persons
 
 
6.13.  Fees.  The Company shall pay the following fees:
 
 
6.13.1.  Management Fee.  The Company or any Project Subsidiary shall pay
management fees pursuant to the terms of a Property Management Agreement.
 
 
6.13.2.  Asset Management.  Subject to Section 3.6.1, an annual asset management
fee to the Managing Member equal to one percent (1%) of all Capital
Contributions other than Additional Capital Contributions made by a Contributing
Member on account of a Non-Contributing Member’s Failed Contribution under
Section 3.6.2 if the Managing Member was the Non-Contributing Member (the “3.6.2
Contribution”).  Such fee shall be paid on the first day of each calendar
quarter based on the average outstanding daily balance of the unreturned Capital
Contributions of the Members, other than any 3.6.2 Contribution, for the
preceding calendar quarter.
 
 
6.13.3.  Construction Management.  Subject to Section 3.6.1, a construction
management fee to the Managing Member equal to ten percent (10%) of hard costs
as described on the form of Construction Budget attached hereto as Exhibit M for
all renovation costs in excess of $5,000 per unit on a particular Property
approved by the Executive Committee.  Such fee shall be paid monthly based on
the hard costs incurred during the preceding month and commencing after the
issuance of a building permit or on such other date selected by the Executive
Committee.
 
 

--------------------------------------------------------------------------------




 
6.13.4.  Acquisition Fee.  Subject to Section 3.6.1, an acquisition fee equal to
twenty-five thousand dollars ($25,000.00) to Fannie Mae and an acquisition fee
equal to twenty-five thousand dollars ($25,000.00) to the Managing Member at the
time of closing of an acquisition of a Property.
 
 
6.14.  Memphis Commercial Group.  The Executive Committee is hereby authorized
to approve a written brokerage agreement with Memphis Commercial Group on the
terms set forth therein as are satisfactory to the members of the Executive
Committee.
 
 
6.15.  Property Management Agreement.  The Company shall enter into a Property
Management Agreement with MAA in substantially the form attached hereto as
Exhibit B with respect to each Property.  The Managing Member shall not be
entitled to any compensation for serving as the managing member of any Project
Subsidiary, although it shall be entitled to a management fee as set forth in
such Property Management Agreement.
 
 
ARTICLE 2
 
 
PURCHASE AND PUT OPTIONS
 
 
7.1.  Purchase Events.  In the event that any of the following (each a “Purchase
Event”) shall have occurred to or in respect of a Member (the “Seller”), the
other Members that are not the Seller or Affiliates of the Seller (as they may
agree among themselves or in proportion to their Percentage Interests if there
is no agreement among such Members) (the “Buyer”) shall have the continuing
right for the period of time set forth in Section 7.2, but not the obligation
(the “Purchase Option”), to purchase the entire Company interest of the Seller
including all debts and obligations of the Company owing to the Seller (the
“Purchase Interest”) in an amount due and payable as determined below.  Unless
and until this Section 7.1 has been modified to provide that the actions of an
Affiliate of the Managing Member can form the basis for a Purchase Event as
enumerated herein, the Managing Member hereby agrees not to cause or permit the
Company or the Managing Member to enter into any agreement in any way pertaining
to the purpose of the Company with an Affiliate of the Managing Member or MAAC;
provided that this limitation shall not prevent the Company from entering into
the Property Management Agreements with the Managing Member.
 
 

--------------------------------------------------------------------------------


 


 
7.1.1.  Withdrawal.  Any withdrawal or retirement from the Company by the
Seller, other than in connection with a permitted assignment hereunder;
 
 
7.1.2.  Bankruptcy.  The Seller shall make an assignment for the benefit of
creditors, commence (as the debtor) a case in bankruptcy, or commence (as the
debtor) any proceeding under any other insolvency law;
 
 
7.1.3.  Involuntary Bankruptcy.  A case in bankruptcy or any other proceeding
under any other insolvency law is commenced against the Seller (as the debtor)
and is consented to by the Seller or remains undismissed for ninety (90) days,
or the Seller consents to or admits the material allegations against it in any
such case or proceeding;
 
 
7.1.4.  Trustee Appointment.  A trustee, receiver, agent, liquidator or
sequestrator (however named) is appointed or authorized to take charge of all or
substantially all of the property of the Seller for the purpose of enforcing a
lien against such property or for the purpose of general administration of such
property for the benefit of creditors and such appointment or authorization is
consented to by the Seller or is not overturned within ninety (90) days;
 
 
7.1.5.  Failure to Pay Debts.  The Seller shall fail generally to pay its debts
as they become due, or suffer any writ of attachment or execution or any similar
process to be issued or levied against it or all or substantially all of its
property which is not released, stayed, bonded or vacated within ninety (90)
days after its issue or levy;
 
 
7.1.6.  Failure to Perform Obligations.  (a) The Seller shall fail to perform
any of its material obligations under this Agreement or any Related Agreement
including the obligation to contribute Additional Capital Contributions under
Section 3.2, or to the extent the Seller is the Managing Member, taking any
action on behalf of the Company with respect to Major Decisions specifically set
forth in Section 6.3 without the requisite approval under this Agreement or not
taking any action on behalf of the Company with respect to Major Decisions
specifically set forth in Section 6.3 that are properly approved by the
Executive Committee, and such failure continues for a period of (i) ten (10)
consecutive days if the obligation involves the payment of money, including the
making of an Additional Capital Contribution or (ii) thirty (30) consecutive
days after written notice from the Buyer or the Company to the Seller if the
obligation involves performance and not the payment of money, other than
obligations referenced in the remaining subsections of this Section 7.1 or (b)
the Managing Member or any of its Affiliates shall fail to perform any of its
material obligations under any Related Agreement beyond any applicable notice
and/or cure period stated therein;
 
 
7.1.7.  Attempted Transfer.  Any attempted Transfer by the Seller of any of its
rights or interest in the Company or this Agreement except as permitted by
ARTICLE 10;
 
 
7.1.8.  Change of Control.  Any actual or reasonably anticipated Change in
Control of the Seller to the extent the Seller is MAA (a Change in Control shall
be reasonably anticipated if the Buyer reasonably believes, based on Buyer’s
knowledge that tangible steps have been taken to effect same, that such Change
in Control is likely to happen or if the Seller otherwise has planned such
Change in Control); provided, however, that any event described in this
Section 7.1.8 occurring with respect to Fannie Mae shall not be deemed a
Purchase Event with respect to Fannie Mae; provided, further that MAA agrees to
inform Fannie Mae of any tangible steps which have been taken with respect to or
of any plan otherwise to effect a Change in Control in connection with MAAC and
MAA if Fannie Mae agrees to treat the nature and terms of such tangible steps or
plan as Confidential Information pursuant to Section 13.21;
 
 

--------------------------------------------------------------------------------


 


 
7.1.9.  Dissolution.  The Seller shall commence to dissolve or wind-up and
liquidate the assets of its business except in connection with a transaction
permitted hereunder; or
 
 
7.1.10.  Felonious Act.  The Seller, by entry of a final judgment, order or
decree of a court or governmental agency having proper jurisdiction, shall be
declared guilty of a felony involving moral turpitude, fraud or wrongdoing in
connection with any business activity.
 
 
7.1.11.  MAAC.  If any of the events described in Sections 7.1.2, 7.1.3, 7.1.4,
or 7.1.5 shall occur regarding MAAC.
 
 
7.1.12.  Bad Acts.  (a) The act or omission of a Member that (1) if Fannie Mae,
constitutes fraud, bad faith or willful misconduct in the performance of its
obligations under this Agreement or (2) if MAA (acting as Managing Member or as
a property manager under a Property Management Agreement) constitutes gross
negligence, fraud, bad faith, willful misconduct, breach of fiduciary duty,
intentional misrepresentation of a material fact hereunder or in any certificate
hereafter delivered to Fannie Mae by the Managing Member, or (b) a material
breach by the Company or any Project Subsidiary of any of their respective
representations and warranties made under any purchase, loan or other agreement
entered into by the Company or Project Subsidiaries, which breach was the result
of information or matters provided to the Company or Project Subsidiaries by
such Member, its designated members of the Executive Committee or its
Affiliates.
 
 
7.2.  Exercise of Purchase Option.  If the Buyer elects to exercise its Purchase
Option, it may give the Seller written notice of the election along with Buyer’s
estimate of Fair Market Value at any time within one hundred twenty (120) days
after the date on which the Buyer first has actual knowledge of the occurrence
of the Purchase Event.  The Seller shall have a period of fifteen (15) days to
reject the Buyer’s estimate of Fair Market Value by notifying the Buyer in
writing of such rejection, provided that any failure to timely notify the Buyer
of such rejection shall be deemed an approval of such Buyer’s estimate.  In the
event of such rejection, the Buyer and Seller shall negotiate for a period not
to exceed fifteen (15) additional days to reach agreement as to the purchase
price for Seller’s Purchase Interest.  If the parties cannot reach agreement in
such time, then either party may request an appraisal in accordance with the
procedure outlined in Section 13.3 hereof.  If neither party elects to have
Seller’s Purchase Interest appraised in accordance with Section 13.3 within ten
(10) days of the failure of the parties to agree on a purchase price as stated
herein, then Buyer’s original estimate of Fair Market Value shall be the
purchase price for Seller’s Purchase Interest.  The amount of the purchase price
for the Seller’s Purchase Interest (unless agreed upon by the Seller and the
Buyer within such thirty (30) days after the Buyer’s notice to the Seller) shall
be an amount equal to the amount which the Seller would have received had all of
the assets of the Company, including the Properties, been sold at a price equal
to the Fair Market Value of such properties determined (1) as of the date the
Seller receives notice of Buyer’s election to purchase, and (2) as if the
proceeds of the sale had been distributed pursuant to ARTICLE 11 of this
Agreement, less any and all actual out-of-pocket damages, including reasonable
attorney’s costs and expenses, incurred by the Buyer or the Company in
connection with or arising as a result of a Purchase Event, provided however,
that in no event shall Seller be liable for, or such purchase price reduced by
incidental, consequential, special or speculative damages.
 
 

--------------------------------------------------------------------------------


 


 
7.3.  Closing and Terms.  The closing of the sale shall take place within sixty
(60) days after the date of the determination of the purchase price, and the
time and place of the closing shall be designated by the Buyer within the first
thirty (30) days of the 60-day period and the purchase price shall be payable
upon terms and conditions agreed to between the Buyer and the Seller, or in the
event the Buyer and the Seller are unable to agree, then as follows:  (1) ten
percent (10%) of the total purchase price shall be paid by the Buyer to the
Seller in cash at the closing, and (2) the remaining portion of the purchase
price shall be evidenced by a promissory note given by the Buyer in favor of the
Seller, which promissory note shall bear interest on the unpaid principal
balance at the Prime Rate and require up to five (5) equal payments of principal
plus all accrued and unpaid interest thereon with the first payment being due on
the first anniversary date of the closing date and each succeeding payment being
due on each succeeding anniversary date of the closing date until the final
payment is made on the fifth anniversary date of the closing date; provided,
however, that the Buyer may prepay the promissory note at any time without
penalty.  The unpaid principal balance and unpaid interest on the promissory
note at maturity shall be paid in cash.  
 
 
7.4.  Effect on Seller’s Interest.  From the Purchase Date to the date of the
Transfer of the Purchase Interest under this ARTICLE 7, (i) the Percentage
Interest represented by the Purchase Interest will be excluded from any
calculation of aggregate Percentage Interests for purposes of any approval
required of Members under this Agreement, except for any approvals required
under Section 6.7, the members of the Executive Committee appointed by the
Seller shall be excluded from any vote of the members of the Executive Committee
and a majority in number of the other Executive Committee Members shall make all
decisions on behalf of the Executive Committee and (ii) if MAA is the Seller,
any or all Related Agreements with MAA or its Affiliates, at the sole election
of Fannie Mae, shall terminate without any further liability of the Company or
Project Subsidiary to MAA or its Affiliates thereunder.  All distributions of
cash or assets due to the Seller by the Company from the Purchase Date to the
date of the closing of the purchase may be applied against obligations of the
Seller or otherwise set off against the purchase price of Seller’s Purchase
Interest.  Without limiting the generality of any other provision of this
Agreement, upon the exercise of the Purchase Option, the Seller, without further
action, will have no rights in the Company or against the Company or any Member
other than the right to receive payment for the Purchase Interest in accordance
with Section 7.3 and indemnification and exculpation rights under ARTICLE 6. As
a condition to the closing of any purchase referenced in this ARTICLE 7, which
condition must be satisfied before the scheduled closing date, the Seller will
be entitled to full and complete releases of its liability from all creditors of
the Company in form reasonably acceptable to the Seller or refinancing of the
existing indebtedness of the Company without the liability of the Seller and
also will be indemnified by the Company for all liabilities and losses arising
from incidents or transactions occurring after the closing.
 
 
7.5.  Put Option.
 
 
7.5.1.  General.  In the event that a Purchase Event described in either
Section 7.1.6 or Section 7.1.8 shall have occurred to or in respect of the
Managing Member (the “Purchaser”), Fannie Mae, in lieu of exercising the
Purchase Option, shall have the continuing right, but not the obligation (the
“Put Option”), to sell to the Purchaser its entire Interest including all debts
and obligations of the Company owing to Fannie Mae (the “Put Interest”) in an
amount due and payable as determined below.
 
 

--------------------------------------------------------------------------------


 


 
7.5.2.  Exercise of Put Option.  If Fannie Mae elects to exercise its Put
Option, it may give the Purchaser written notice of the election along with
Fannie Mae’s estimate of Fair Market Value at any time within sixty (60) days
after the date on which Fannie Mae first has actual knowledge of the occurrence
of an applicable Purchase Event.  The Purchaser shall have a period of fifteen
(15) days to reject Fannie Mae’s estimate of Fair Market Value by notifying
Fannie Mae in writing of such rejection, with a failure to so timely notify
Fannie Mae of such rejection shall be deemed an approval of Fannie Mae’s
estimate of Fair Market Value.  In the event of such rejection, Fannie Mae and
Purchaser shall negotiate for a period not to exceed fifteen (15) additional
days to reach agreement as to the purchase price for Fannie Mae’s Put
Interest.  If the parties cannot reach agreement in such time period, then
either party may elect to have such Put Interest appraised in accordance with
the procedure outlined in Section 13.3 hereof.  If neither party elects to have
Fannie Mae’s Put Interest appraised in accordance with Section 13.3 within ten
(10) days of the failure of the parties to agree on the purchase price, then
Fannie Mae’s estimate of Fair Market Value shall be the purchase price for
Fannie Mae’s Put Interest.  The amount of the purchase price for Fannie Mae’s
Put Interest (unless agreed upon by Fannie Mae and the Purchaser within such
thirty (30) days after Fannie Mae’s notice to the Purchaser) shall be an amount
equal to the amount which Fannie Mae would have received had all of the assets
of the Company, including the Properties, been sold at a price equal to the Fair
Market Value of such property determined (1) as of the date the Purchaser
receives notice of Fannie Mae’s election to exercise the Put Option, and (2) as
if the proceeds of the sale had been distributed pursuant to ARTICLE 11 of this
Agreement, plus all actual out-of-pocket damages incurred by the Company or
Fannie Mae in connection with or arising as a result of the Purchase Event
giving rise to the exercise of the Put Option, provided however, that in no
event shall either party be liable for, or such purchase price be reduced by
incidental, consequential, special or speculative damages.
 
 
7.5.3.  Closing and Terms.  The closing of the sale shall take place within
sixty (60) days after the date of the determination of the purchase price, and
the time and place of the closing shall be designated by Fannie Mae within the
first thirty (30) days of the sixty (60) day period and the purchase price shall
be payable in cash.
 
 
7.6.  Term of Options.  The term of the options provided in this ARTICLE 7 shall
expire twenty-one (21) years after the death of the children who are in
existence today of any of the members of the Executive Committee as of the
Formation Date.
 
 
7.7.  Financing.  Notwithstanding any provision to the contrary in the Agreement
with respect to any debt or bond financing, any other loan or financial
assistance, any credit support, guarantee or loss sharing arrangement, any other
credit support or enhancement, or any deed of trust, mortgage, security
interest, or other collateral lien directly or indirectly related to or for the
benefit of the Company or any Project Subsidiary (collectively, “Financing”):
 
 

--------------------------------------------------------------------------------


 


 
7.7.1.  Covenant.  Except as otherwise set forth below, neither this Agreement
nor any Project Subsidiary’s organizational documents or any other document with
respect to any Investment shall specifically preclude the Company or any Project
Subsidiary from obtaining or receiving directly or indirectly any Financing (or
any interest therein) provided by or in any way related to or involving Fannie
Mae (directly or indirectly), provided such Financing otherwise complies with
the requirements of this Agreement.  Notwithstanding anything to the contrary
herein, in no event shall the Company, any Project Subsidiary or the Executive
Committee be obligated to solicit, or to offer to obtain, from Fannie Mae any
Financing or indebtedness described in this Section 7.7.
 
 
7.7.2.  Notice.  Before the Company or a Project Subsidiary obtains or receives
directly or indirectly any Financing (or any interest therein) provided by or in
any way related to or involving Fannie Mae (directly or indirectly), (i) the
Managing Member shall give written notice to Fannie Mae of the dollar amount of
such Financing, the name of the Project Subsidiary to which the Financing
relates and such material descriptive information pertaining to the Financing as
may be requested by Fannie Mae, and (ii) the Managing Member shall obtain Fannie
Mae’s express consent in writing to the Company or Project Subsidiary incurring
the Financing.
 
 
7.7.3.  Disclaimer.  In the event that (i)(A) the Company or any Project
Subsidiary at any time obtains or receives directly or indirectly any Financing
(or any interest therein) provided by or in any way related to or involving
Fannie Mae (directly or indirectly); or (B) Fannie Mae directly or indirectly in
any manner whatsoever acquires or becomes involved with any Financing (or any
interest therein); or (C) any holder of any Financing (or any secured party with
respect thereto) directly or indirectly in any manner whatsoever sells, assigns
or transfers such Financing (or any interest therein) to Fannie Mae; and (ii)
any such event results in or causes any reallocation or recapture of profits,
losses, tax credits or other tax benefits of or between the Members, the
Managing Member shall promptly take any action or measure necessary to cure and
remedy any such reallocation or recapture and shall promptly notify Fannie Mae
in writing as to any action or measure so taken. Notwithstanding anything herein
to the contrary, the Managing Member hereby waives and releases any demand,
claim, suit, action or proceeding that it may have against Fannie Mae as a
result of any event described in this Section 7.7.3 and the Managing Member
hereby agrees that no such event shall impose any liability whatsoever on Fannie
Mae (whether or not same results from the acts, omissions or negligence of
Fannie Mae).
 
 
7.7.4.  Company Treatment.  The Members acknowledge that Fannie Mae or an
Affiliate of Fannie Mae may purchase Financing.  Such Financing will be treated
in all respects as though it were made by an unrelated third party lender, and
such Financing will not be deemed to be or otherwise constitute a Capital
Contribution.  The Managing Member and any other Member of the Company expressly
acknowledge that Fannie Mae’s Interest in the Company is equity and not
debt.  Notwithstanding the prior sentence, the classification and treatment for
income tax purposes of the Financing as a nonrecourse debt or recourse liability
shall be made and governed by the Code.  The Managing Member agrees that the
fact that Fannie Mae or an Affiliate of Fannie Mae may purchase the Financing
shall not affect the rights and obligations of the lender of the Financing or
the rights and obligations of Fannie Mae or the Managing Member hereunder and
that, upon the occurrence of an event of default under the Financing:
 
 

--------------------------------------------------------------------------------


 


 
(i)  The holder or lender of such Financing may exercise all rights and remedies
permitted under the Financing and by applicable law without regard to whether
Fannie Mae or an Affiliate of Fannie Mae shall then be a Member;
 
 
(ii)  Neither the holder or lender of such Financing nor Fannie Mae (or its
Affiliates), in its capacity as a creditor, shall be under any fiduciary duty or
have any other obligation to exercise or to forebear from exercising any rights
and remedies under the Financing or to take or refrain from taking any action
under the Financing documents;
 
 
(iii)  Fannie Mae shall not be obligated to cure any default under the Financing
documents or to contribute to the Company any Capital Contributions except upon
the express terms and subject to satisfaction of all conditions in this
Agreement; and
 
 
(iv)  Neither the Company nor the Managing Member shall interfere with or impair
any of the rights and remedies Fannie Mae may have contracted for pursuant to
this Agreement, and the Managing Member expressly waives and releases any and
all claims or defenses under any equitable or common law theory arising out of
or related to Fannie Mae’s dual capacities as Member of and lender to the
Company.
 
 
7.8.  Separateness.  Subject to the provisions of this Agreement with respect to
any Financing, any Member or any Affiliate of a Member may make, guarantee, own,
acquire, or otherwise credit enhance, in whole or in part, any Financing secured
by a mortgage, deed of trust, trust deed, or other security instrument
encumbering any Property in which the Company or any Project Subsidiary has an
interest.  No Member, the Company nor any Project Subsidiary, as such, will have
any interest in such Financing owned by a holder or lender of such Financing. A
holder or lender of such Financing may take any actions that such holder, in its
discretion, determines to be advisable in connection with the Financing
(including in connection with the enforcement of the Financing). To the fullest
extent provided by law, the Company, each Member and each Project Subsidiary
waive any claim that any action taken by a holder or lender with respect to any
Financing is limited by or constitutes a breach of this Agreement, or
constitutes a breach of any fiduciary or similar duty that may be owed by the
holder or lender as a Member to the Company, to any other Member or to a Project
Subsidiary.  If a holder or lender notifies the Managing Member or the Managing
Member otherwise becomes aware, that a current or prospective holder or lender
has, or intends in the future to have, made, guaranteed, owned, acquired, or
otherwise credit enhanced, in whole or in part, any Financing, the Managing
Member will promptly notify all other Members of that fact.
 
 
7.9.  Tax Exempt Bond Financing.  Notwithstanding any provision to the contrary
in this Agreement or in Section 7.7 above, the following provisions shall apply:
 
 
7.9.1.  Prohibitions.  The Managing Member shall not permit the Company to:
 
 
(i)  acquire an interest in any Project Subsidiary that is the borrower under or
the beneficiary of any indebtedness, the interest on which is exempt from
federal income tax under Section 103 of the Code (“Tax-Exempt Bond Financing”),
or that expects to incur any such Tax-Exempt Bond Financing, or
 
 
(ii)  in the case of a Project Subsidiary in which the Company has already
acquired an interest, consent to the Project Subsidiary’s incurring of any such
Tax-Exempt Bond Financing, unless the Managing Member first gives written notice
to Fannie Mae of the name of the actual or anticipated bond holder, the bond
issuer, the dollar amount of the bond issue, Form 8038 (if issued), the name of
the Project Subsidiary and such other material descriptive information
pertaining to the bonds as may be requested by Fannie Mae, and either (A) Fannie
Mae notifies the Managing Member that Fannie Mae does not own the bonds, and
will not be credit-enhancing or providing liquidity with respect to such bonds,
or (B) Fannie Mae notifies the Managing Member that Fannie Mae does not own the
bonds, and Fannie Mae gives its consent pursuant to Section 7.9.2 below.
 
 

--------------------------------------------------------------------------------


 


 
7.9.2.  Credit Enhancement.  If any Property is, or is anticipated to be,
financed in whole or in part with the proceeds of Tax-Exempt Bond Financing for
which Fannie Mae is providing credit-enhancement or liquidity (a “Fannie Mae
Credit Enhanced Bond Loan”), then the Managing Member shall request Fannie Mae’s
consent prior to the Company acquiring an interest in the applicable Project
Subsidiary or to the Company’s consenting to such financing. Fannie Mae may
grant or withhold such consent in its sole discretion. If the Managing Member
requests such consent, it first shall review the bond transcript to determine
whether the bond documents permit an equity investment in the Project Subsidiary
(directly or indirectly) by Fannie Mae.
 
 
(i)  If the Managing Member determines that the bond documents prohibit an
equity investment by Fannie Mae, then the Managing Member shall so notify Fannie
Mae, the Managing Member shall not permit the Company to invest in the Project
Subsidiary, or to consent to such financing, and the Managing Member shall cease
its activities relating to such investment, unless the Managing Member, with the
prior consent of Fannie Mae, obtains (A) an amendment to the bond documents, in
a form satisfactory to Fannie Mae in its sole discretion, removing such
prohibition (which amendment shall be executed by the issuing authority, the
obligor and Fannie Mae), (B) an updated opinion of bond counsel confirming the
tax-exempt status of the bonds notwithstanding the foregoing amendment and an
equity investment by Fannie Mae, and (C) such other, consents, or waivers or
other documentation as may be required by Fannie Mae (collectively, such
amendment, opinion and documentation are hereinafter the “Required
Documentation”). The final determination of whether any Required Documentation
must be obtained shall be in the sole discretion of Fannie Mae.
 
 
(ii)  If the Managing Member determines that no bond document prohibits an
equity investment by Fannie Mae, then the Managing Member shall include copies
of all applicable documents with the request for Fannie Mae’s consent. Following
receipt of such request for consent and the applicable documents, Fannie Mae
will determine whether to consent to the proposed investment in the Project
Subsidiary and/or to require Required Documentation.
 
 
(iii)  The Managing Member shall not cause or permit the Company to invest,
directly or indirectly, in any Project Subsidiary or Investment that has
obtained, or is expected to obtain, any loan or other financing funded in whole
or in part with the proceeds of a tax-exempt private activity bond issuance, nor
consent to any Project Subsidiary obtaining any such loan or other financing if
Fannie Mae has notified the Managing Member that it is, or is expected to
become, a holder, owner or purchaser of such bonds.
 
 
7.10.  Release of Managing Member.  Except with the express consent of Fannie
Mae, all Financing and all other indebtedness of the Company and/or Project
Subsidiaries shall provide (i) for the substitution of Fannie Mae or its
designee in place and stead of Managing Member as managing member of the Company
without further lender consent, and (ii) upon such substitution, a release of
Seller’s liability if Managing Member is a Seller under Section 7.4 above.
 
 
7.11.  2530 Participation Certification.  Except with the express written
consent of Fannie Mae, the Managing Member shall not cause or permit any
Financing to be incurred or assumed by a Project Subsidiary or the Company which
would require the filing by the Company or Fannie Mae of a Form 2530
Participation Certification or similar report with the United States Department
of Housing and Urban Development or any successor agency.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 8
 
 
BUY-SELL PROVISIONS
 
 
8.1.  Master Buy-Sell Provision.  At any time after the Lock-Out Period, any
Member other than one who is or was a Non-Contributing Member or to whom a
Purchase Event is or was attributable (the “Offeror”), shall have the right to
make an offer as described below (the “Buy-Sell Offer”) to any other Member
(collectively, the “Offeree”) as set forth in this ARTICLE 8.  Notwithstanding
anything herein to the contrary, during the ten (10) day period after MAA’s
receipt of Fannie Mae’s written notice of its intent to remove MAA as the
Managing Member as contemplated by Section 6.9.1, MAA shall have the absolute
right to be an Offeror and make a Buy-Sell Offer in accordance with this ARTICLE
8 as modified by Section 6.9.2, either Party shall have the right to be an
Offeror and make a Buy-Sell Offer in accordance with this ARTICLE 8.
 
 
8.1.1.  Terms.  The Buy-Sell Offer shall (1) be in writing and be signed by the
Offeror; (2) specify the purchase price (the “Purchase Price”) and terms on
which the Offeror would purchase all of the assets of the Company net of all
liabilities of the Company; (3) disclose all liabilities and potential
liabilities of the Company known to the Offeror and the monetary amount of such
liabilities; (4) specify the major economic terms and conditions (other than the
Purchase Price) upon which the Offeror would be willing to sell to the Offeree
its interest in the Company, including its interest in any loans to the Company
(and in such case, under the circumstances described below, those same terms and
conditions shall apply to the sale by the Offeree to the Offeror of its interest
in the Company); and (5) disclose the terms and details of any discussion,
refinancing or proposed sale that the Offeror and a third party have negotiated
or discussed during the last one hundred eighty (180) calendar days for all or
any portion of the Company’s assets.  The Offeror shall be required, as a
condition precedent to sending a Buy-Sell Offer, to deposit in escrow at
Fidelity National Title Company or any successor entity (an “Escrow Fund”) the
lesser of (a) ten percent (10%) of the Offeree Value or (b) $3,000,000, which
amount will be subject to Section 8.4 and will be (i) applied to the payment of
the total consideration paid by the Offeror at the closing, (ii) forfeited as
liquidated damages to the Offeree in accordance with Section 8.3, or (iii)
returned to the Offeror as provided in Section 8.1.3.2 if the Offeree elects to
purchase the Offeror’s interest in the Company pursuant to Section 8.1.3.2;
 
 
8.1.2.  Determination of Value.  Contemporaneously with delivery to the Offeree,
a copy of the Buy-Sell Offer shall be delivered by the Offeror to the Managing
Member who shall, within fifteen (15) calendar days or soon thereafter as is
reasonable, determine and notify the Members as to the amount the Offeree would
receive as a member(s) (the “Offeree Value”) and the amount the Offeror would
receive as a member(s) (the “Offeror Value”) on account of its interest in the
Company and any loans made by such Member(s) to the Company if all Company
assets were sold for the Purchase Price, allocations under ARTICLE 4 were made,
all liabilities of the Company (including any loans by any such Member to the
Company) were paid in full, and the remaining proceeds distributed to the
Members in accordance with Section 11.3.1.2.
 
 
8.1.3.  Offeree Election.  The Offeree shall have the right, exercisable by
delivery of notice in writing (the “Election”) to the Offeror within sixty (60)
days from the receipt of the Buy-Sell Offer, to elect either to:
 
 
8.1.3.1  Sell Offeree’s Interest.  Sell to the Offeror all of the Offeree’s
right, title and interest in and to its interest in the Company and in any loans
to the Company for a cash purchase price equal to the Offeree Value; or
 
 
8.1.3.2.  Purchase Offeror’s Interest.  Purchase all of the Offeror’s right,
title and interest in and to its interest in the Company and in any loans to the
Company for a cash purchase price equal to the Offeror Value.  If the Offeree
elects to purchase all of Offeror’s interest in the Company pursuant to this
Section 8.1.3.2, the Offeree shall be required, as a condition precedent to
making its election, to deposit in an Escrow Fund the lesser of (a) ten percent
(10%) of the Offeror Value or (b) $3,000,000, which amount will be subject to
Section 8.4 and will be (i) applied to the payment of the total consideration
paid by the Offeree at the closing or (ii) forfeited as liquidated damages to
the Offeror in accordance with Section 8.3.  Upon deposit by the Offeree in the
Escrow Fund of the amount required in this Section 8.1.3.2, any amount, which
had been deposited in the Escrow Fund by the Offeror, plus all interest earned
thereon, if any, will be returned promptly to the Offeror.
 


Failure of the Offeree to give the Offeror notice of the Offeree’s Election
shall be deemed, upon the expiration of such sixty (60)-day period, to be an
Election to sell under Section 8.1.3.1.
 
8.2.  Closing.  All closings of a purchase under Section 8.1 will be held at the
Company’s principal office and shall take place on the date that is one hundred
eighty (180) days (or if such day falls on a non-business day, the next business
day) after the Offeree’s Election or deemed Election or as otherwise agreed by
the Offeror and Offeree.  All transfer taxes imposed on the transfer shall be
payable equally between the Members, and all other closing costs shall be
allocated in the manner customarily allocated between buyers and sellers of
membership interests in similar joint ventures in the State of Delaware.
 
 

--------------------------------------------------------------------------------


 


 
8.3.  Remedies; Coordination of Rights.  Any Member shall be entitled to enforce
its rights under Section 8.1 by specific performance.  If the purchasing party
(or purchasing parties as the case may be) is unable to close the purchase of an
interest in the Company in accordance with the terms of Sections 8.1 and 8.2
other than as a result of a breach of this Agreement by the selling party (or
selling parties, as the case may be) or the failure of the selling party (or
selling parties, as the case may be) to perform any actions or other obligations
required to close the purchase of its interest in the Company, (a) the Escrow
Fund established by the purchasing party (or purchasing parties, as the case may
be) will immediately be forfeited to the selling party, and (b) the selling
party shall have the option to purchase the interest of the purchasing party (or
purchasing parties, as the case may be) on the terms and at the price provided
in the initial Buy-Sell Offer or initiate a new Buy-Sell Offer.  If the
purchasing party (or purchasing parties, as the case may be) is unable to close
as a result of a breach of this Agreement by the selling party (or selling
parties, as the case may be) or the failure of the selling party (or selling
parties, as the case may be) to perform any actions or other obligations
required to close the purchase of its interest in the Company, the purchasing
party shall have the right to recover all amounts it has deposited in the Escrow
Fund and enforce the obligations of the selling party (or selling parties, as
the case may be) by specific performance in addition to all other remedies
available at law or in equity to the purchasing party.  No Buy-Sell Offer may be
made until all periods for making elections and performing obligations under (1)
any previous Buy-Sell Offer pursuant to Section 8.1 shall have terminated or (2)
any Purchase Option or Put Option previously exercised under ARTICLE 7 shall
have terminated.
 
 
8.4.  Terms Governing the Escrow Funds.  An Escrow Fund, if established under
Section 8.1.1, shall be subject to instructions binding on the escrow agent that
such Escrow Fund may be released by the escrow agent (a) to the Offeree only
upon (i) the sworn certification by the Offeree that the Offeror has failed to
close the purchase of the Offeree’s interest in the Company by the date set
forth in Section 8.2, (ii) the joint signatures of the Offeree and the Offeror,
or (iii) closing of the transactions described in Section 8.1 or (b) to the
Offeror, upon the sworn certification by the Offeror that the Offeree has (i)
made an Election to purchase the Offeror’s interest in the Company as provided
in Section 8.1.3.2, or (ii) failed to perform its obligations required to close
the sale of the Offeree’s interest in the Company.  If established under Section
8.1.3.2, an Escrow Fund shall be subject to instructions binding on the escrow
agent that such Escrow Fund may be released by the escrow agent (y) to the
Offeror only upon (i) the sworn certification by the Offeror that the Offeree
has failed to close the purchase of the Offeror’s interest in the Company by the
date set forth in Section 8.2, (ii) the joint signatures of the Offeror and the
Offeree or (iii) closing of the transactions described in Section 8.1, or (z) to
the Offeree, upon the sworn certification by the Offeree that the Offeror has
failed to perform its obligations required to close the purchase of the
Offeror’s interest in the Company.
 
 
8.5.  Property Buy-Sell Provision.  In addition to the rights set forth in
Section 8.1, in the event of: (a) a dead-lock between the Executive Committee
Members with respect to a Major Decision in connection with a Property or a
Project Subsidiary or an assertion that a member or members of the Executive
Committee is unreasonably withholding, conditioning or delaying consent under
Section 6.5, (b) the termination of a Property Management Agreement pursuant to
Section 6.10 with respect to a specific Property,  (c) any time after the
Lock-Out Period, or (d) within sixty (60) days following the award of an
arbitrator resulting from a dispute submitted to arbitration pursuant to Section
13.9.1(a) or Section 13.9.1(b) (a “Property Buy-Sell Event”), any Member (the
“Offering Member”) shall have the right to make an offer either (i) to purchase
such Property from the Company (or the Project Subsidiary, as the case may be)
(a “Property Buy Offer”) or (ii) to sell such Property on behalf of the Company
(or the Project Subsidiary, as the case may be) (a “Property Sell Offer”) to the
other Member (the “Non-Offering Member”).  Either a Property Buy Offer or a
Property Sell Offer may be referred to hereinafter as a “Property Buy-Sell
Offer”.
 
 

--------------------------------------------------------------------------------




 
8.5.1.  Terms.  Any offer made pursuant to Section 8.5 shall (1) be made to the
Non-Offering Member in writing and be signed by the Offering Member; (2) specify
the Property which is the subject of such offer (the “Subject Property”), (3)
specify whether the offer is a Property Buy Offer or a Property Sell Offer, (4)
specify the purchase price of such Subject Property (the “Property Purchase
Price”) and the terms on which such Subject Property is to be purchased or sold
free and clear of all liens, claims and encumbrances; and (5) disclose the terms
and details of any discussion, refinancing or proposed sale that the Offering
Member and a third party have negotiated or discussed during the last one
hundred eighty (180) calendar days for all or any portion of the Subject
Property.  The Offering Member shall be required, as a condition precedent to
sending a Property Buy-Sell Offer to deposit in an Escrow Fund the lesser of (a)
ten percent (10%) of the Property Purchase Price or (b) $3,000,000, which amount
will be subject to Section 8.8 and will be (i) applied to the payment of the
total consideration paid by the Offering Member at the closing of the purchase
of such Subject Property, (ii) forfeited to the Non-Offering Member as
liquidated damages in accordance with Section 8.8, or (iii) returned to the
Offering Member as provided in Section 8.5.2.2 if the Non-Offering Member elects
to purchase the Subject Property pursuant to Section 8.5.2.2;
 
 
8.5.2.  Non-Offering Member Election.  The Non-Offering Member shall have the
right, exercisable by delivery of notice in writing (the “Property Offer
Election”) to the Offering Member within sixty (60) days from the receipt of an
offer pursuant to this Section 8.5, to elect either to:
 
 
8.5.2.1.  Sell the Property.  Sell on behalf of the Company (or the Project
Subsidiary, as applicable) to the Offering Member the Subject Property upon the
terms as set forth in the Property Buy-Sell Offer (regardless of whether the
Property Buy-Sell Offer is a Property Buy Offer or a Property Sell Offer); or
 
 
8.5.2.2.  Purchase the Property.  Purchase from the Company (or the Project
Subsidiary, as applicable) the Subject Property upon the terms set forth in the
Property Buy-Sell Offer (regardless of whether the Property Buy-Sell Offer is a
Property Buy Offer or a Property Sell Offer) (in which case, the Non-Offering
Member shall be required, as a condition precedent to making its election, to
deposit in an Escrow Fund the lesser of (a) ten percent (10%) of the Property
Purchase Price or (b) $3,000,000, which amount will be subject to Section 8.8
and will be (i) applied to the payment of the total consideration paid by the
Non-Offering Member at the closing of the purchase of the Subject Property or
(ii) forfeited to the Offering Member as liquidated damages in accordance with
Section 8.8).  Upon the deposit by the Non-Offering Member in the Escrow Fund of
the amount required in this Section 8.5.2.2, any amount which had been deposited
in the Escrow Fund by the Offering Member, plus all interest earned thereon, if
any will be returned to the Offering Member.
 


Failure of the Non-Offering Member to give the Offering Member notice of the
Property Offer Election shall be deemed, upon the expiration of such sixty
(60)-day period, to be an election to sell the Subject Property pursuant to
Section 8.5.2.1 to the extent the Property Buy-Sell Offer is a Property Buy
Offer and an election to reject the right to purchase the Subject Property
pursuant to Section 8.5.2.2 to the extent the Property Buy-Sell Offer is a
Property Sell Offer.  If neither Member shall elect or be deemed to elect to
acquire or sell a Property such that it is not certain that there is a willing
buyer and willing seller of the Subject Property, then the Managing Member shall
use its reasonably diligent efforts to sell such Subject Property at an offer
price acceptable to the Executive Committee within twelve (12) months from the
issuance of the applicable Property Buy-Sell Offer.
 
8.6.  Closing.  All closings of a purchase under Section 8.5 will be held at the
Company’s principal office and shall take place on the date ninety (90) days
after the Property Offer Election or deemed Property Offer Election or as
otherwise agreed by the Offering Member and the Non-Offering Member.  All
transfer taxes imposed on the transfer shall be payable by the purchaser, and
all other closing costs shall be allocated in the manner customarily allocated
between buyers and sellers of real property in the state in which such Subject
Property is located.
 
 
8.7.  Remedies; Coordination of Rights in Connection with Property
Buy-Sell.  Any Member on behalf of itself or on behalf of the Company (or the
Project Subsidiary), as applicable, shall be entitled to enforce its rights
under Section 8.5 by specific performance.  If the purchasing party (or
purchasing parties, as the case may be) is unable to close the purchase of the
Subject Property in accordance with the terms of Sections 8.5 and 8.6 other than
as a result of the failure of the selling party to perform any actions or other
obligations required to close the sale of the Subject Property, to the extent
such failure is not due to the action or inaction of the purchasing party (or
purchasing parties, as the case may be), the Escrow Fund established by the
purchasing party (or purchasing parties, as the case may be) will immediately be
forfeited to (1) the Non-Offering Member if the purchasing party (or purchasing
parties, as the case may be) is the Offering Member and (2) the Offering Member
if the purchasing party (or purchasing parties, as the case may be) is the
Non-Offering Member.  If the purchasing party (or purchasing parties, as the
case may be) is unable to close as a result of the failure of the selling party
to perform any actions or other obligations required to close the sale of the
Subject Property, to the extent such failure is not due to the action or
inaction of the purchasing party (or purchasing parties, as the case may be),
the purchasing party (or purchasing parties, as the case may be) shall have the
right to recover all amounts it has deposited in the Escrow Fund and enforce the
obligations of the selling party by specific performance in addition to all
other remedies available at law or in equity to the purchasing party (or
purchasing parties, as the case may be).  No Property Buy-Sell Offer may be made
until all periods for making elections and performing obligations under (1) any
previous Property Buy-Sell Offer pursuant to Section 8.5 shall have terminated
or (2) any Buy-Sell Offer previously made pursuant to Section 8.1 shall have
terminated or (3) any Purchase Option or Put Option previously exercised under
ARTICLE 7 shall have terminated.
 
 
 

--------------------------------------------------------------------------------


 


 
8.8.  Terms Governing the Escrow Funds in Connection with Property Buy-Sell.  An
Escrow Fund, if established under Section 8.5, shall be subject to instructions
binding on the escrow agent that such Escrow Fund may be released by the escrow
agent (a) to the Member which is not the purchasing party or an Affiliate
thereof only upon (i) the sworn certification by the Member which is not the
purchasing party or an Affiliate thereof, that the purchasing party or an
Affiliate thereof has failed to close the purchase of the Subject Property, (ii)
the joint signatures of the Offering Member and the Non-Offering Member, or
(iii) closing of the transactions described in Section 8.5, (b) to the
purchasing party, upon the sworn certification by such purchasing party that the
Company (or the Project Subsidiary, as the case may be) has failed to perform
its obligations required to close the sale of the Subject Property and such
failure is not due to the action or inaction of the purchasing party or an
Affiliate thereof, or (c) to the Offering Member upon the sworn certification by
the Offering Member that the Non-Offering Member has made a Property Offer
Election to purchase the Subject Property as provided  in Section 8.5.2.2.
 
 
ARTICLE 9
 
 
BOOKS AND RECORDS
 
 
9.1.  Books and Records.  The Managing Member shall with respect to each
Property cause the relevant Project Subsidiary to maintain at the expense of the
Property Manager, in a manner customary and consistent with good accounting
principles, practices and procedures, a comprehensive system of office records,
books and accounts (which records, books and accounts shall be and remain the
property of such Project Subsidiary) in which shall be entered fully and
accurately each and every financial transaction with respect to the operations
of such Project Subsidiary and its ownership and operation of its Property.  The
Managing Member shall otherwise maintain, or cause to be maintained, at the
expense of the Company, in a manner customary and consistent with good
accounting principles, practices and procedures, a comprehensive system of
office records, books and accounts (which records, books and accounts shall be
and remain the property of the Company) in which shall be entered fully and
accurately each and every financial transaction with respect to the operations
of the Company including the ownership and operation of each Project Subsidiary
and each Property; provided that all such records, books and accounts with
respect to a specific Property shall be at the expense of the Property
Manager.  Bills, receipts and vouchers shall be maintained on file by the
Managing Member.  The Managing Member shall maintain said books and accounts in
a safe manner and separate from any records not having to do directly with the
Company or the Properties.  The Managing Member shall cause audits to be
performed and audited statements and income tax returns to be prepared as
required by ARTICLE 9.  Such books and records of account shall be prepared and
maintained by the Managing Member at the principal place of business of the
Company or such other place or places as may from time to time be determined by
the Executive Committee and the Managing Member.  Each Member or its duly
authorized representative shall have the right to inspect, examine and copy such
books and records of account at the Company’s office during reasonable business
hours.  A reasonable charge for copying books and records may be charged by the
Company.
 


 
9.2.  Accounting and Fiscal Year.  The books and records of the Company shall be
prepared in accordance with generally accepted accounting principles (“GAAP”)
and the Company shall report its operations for tax purposes on the accrual
method.  The fiscal year and tax year of the Company shall end on December 31 of
each year, unless a different tax year shall be required by the Code.
 
 
9.3.  Reports.
 
 
9.3.1.  Monthly Reports.  The Managing Member will prepare, at the expense of
the Company, and furnish to each Member by the 25th day of the calendar month
following the end of each calendar month, an unaudited balance sheet of the
Company dated as of the end of such calendar month, an unaudited related income
statement of the Company for such calendar month, an unaudited statement of cash
flows of the Company for such calendar month, and an unaudited statement of
changes in the Member’s capital for such calendar month and information for the
calendar month as to the balance in each Member’s Capital Account for such
calendar month, and  a status report of the Company’s activities during such
calendar month, including summary descriptions of leasing and occupancy of each
Property during such calendar month, all of which shall be certified by the
Managing Member as being, to the best of its knowledge, true and correct in all
material respects.  In connection with the monthly reports to be provided
pursuant to this Section 9.3.1, the Managing Member shall cause the Property
Manager to prepare, at the expense of the Property Manager, balance sheets,
income statement, statements of cash flows, status reports and such other
statements and reports with respect to each Project Subsidiary and each Property
which are necessary for the Managing Member to prepare the monthly reports on
behalf of the Company as required by this Section 9.3.1.
 
 
9.3.2.  Annual Reports.  The Managing Member will prepare, on an accrual basis
in accordance with GAAP and on a tax basis, at the expense of the Company, and
furnish to each Member no later than sixty (60) days after the end of each
fiscal year of the Company an unaudited balance sheet of the Company dated as of
the end of such fiscal year, an unaudited related income statement of the
Company for such fiscal year, an unaudited statement of changes in the Member’s
capital for such fiscal year and information for the fiscal year as to the
balance in each Member’s Capital Account for such fiscal year,  an unaudited
statement of cash flows of the Company as of the end of the fiscal year,
and  such other supporting schedules, reports and backup information as
reasonably requested by Fannie Mae, all of which shall be certified by the
Managing Member as being, to the best of its knowledge, true and correct.  In
addition, the Managing Member will prepare, at the expense of the Company, and
furnish to each Member within ninety (90) calendar days after the end of such
fiscal year, (i) an audited balance sheet of the Company dated as of the end of
such fiscal year which shall include the unaudited balance sheets of all Project
Subsidiaries, unless the Executive Committee shall agree to the contrary, (ii)
an audited related income statement of the Company for such fiscal year, (iii)
an audited statement of cash flows for such fiscal year, and (iv) an audited
statement of each Member’s Capital Account for such fiscal year, all of which
shall be certified by the Managing Member as being, to the best of its
knowledge, true and correct in all material respects, and all of which shall be
accompanied by an unqualified audit report of the Company Accountants.  The
Managing Member shall provide such balance sheet, income statement and statement
of Capital Accounts in draft form to the Members for review prior to
finalization and delivery of the audit report in respect thereof.  In connection
with the annual reports to be provided pursuant to this Section 9.3.2, the
Managing Member shall cause the Property Manager to prepare, at the expense of
the Property Manager, balance sheets, income statement, statements of cash
flows, status reports and such other statements and reports with respect to each
Project Subsidiary and each Property which are necessary for the Managing Member
to prepare the annual reports on behalf of the Company as required by this
Section 9.3.2.  The Managing Member shall deliver with each submission required
by the first sentence hereof, an updated organization chart for MAAC and MAA,
certified by the Managing Member as being, to the best of its knowledge, true
and correct.
 
 

--------------------------------------------------------------------------------


 


 
9.3.3.  Other Reports.  The Managing Member will furnish to each Member, at the
expense of the Company, copies of all reports required to be furnished to any
lender of the Company and within thirty (30) days after each fiscal quarter a
market study for each submarket in which a Property is located.  In addition,
the Managing Member shall furnish such reports as are set forth in Exhibit K
attached hereto.
 
 
9.3.4.  Tax Reports.  The Managing Member will prepare, at the expense of the
Company, and furnish to each Member not later than each February 28 a schedule
of estimated taxable income of the Company for the year ending on the following
December 31, not later than each April 30, a schedule of estimated taxable
income of the Company for the nine (9) months ending on the following December
31, not later than each July 31 a schedule of estimated taxable income of the
Company for the six (6) months ending on the following December 31 and  not
later than each October 31 a schedule of estimated taxable income of the Company
for the three (3) months ending on the following December 31.  In addition, the
Managing Member will prepare, at the expense of the Company, and furnish to each
Member (i) not later than each April 21 a schedule of actual taxable income and
book income of the Company for the three (3) months ending on the preceding
March 31, (ii) not later than each July 21 a schedule of actual taxable income
and book income of the Company for the six (6) months ending on the preceding
June 30, (iii) not later than each October 21 a schedule of actual taxable
income and book income of the Company for the nine (9) months ending on the
preceding September 30 and (iv) not later than each December 21 a schedule of
actual book income of the Company for the eleven (11) months ending on the
preceding November 30 and of estimated book income of the Company for the one
(1) month ending on the following December 31 (including all estimated accruals
as of such December 31).  All schedules of book income shall be prepared on a
GAAP basis.  Promptly after the end of each fiscal year, the Managing Member
will cause the Company Accountant to prepare and deliver to each Member a report
setting forth in sufficient detail all such additional information and data with
respect to business transactions effected by or involving the Company during the
fiscal year as will enable the Company and each Member to timely prepare its
federal, state and local income tax returns in accordance with applicable laws,
rules and regulations.  The Managing Member shall cause the Property Manager to
prepare, at the expense of the Property Manager such statements and reports with
respect to each Project Subsidiary and each Property which are necessary for the
Managing Member to prepare the tax reports on behalf of the Company as required
by this Section 9.3.4.
 
 
9.3.5.  Tax Returns.  The Managing Member will cause the Company Accountant to
prepare all federal, state and local tax returns required of the Company, submit
those returns to the other Members for their approval within sixty (60) calendar
days after the end of such fiscal year and will file the tax returns after they
have been approved by the Executive Committee, which approval shall occur within
ninety (90) calendar days after the end of such fiscal year.
 
 
9.3.6.  Other.  The Managing Member shall prepare, at Company expense, such
additional financial reports and other information as the Executive Committee
may determine are appropriate or shall cause to be prepared, at the expense of
the Property Manager, such additional financial reports and other information to
the extent such additional financial reports and other information relate to a
specific Property or Project Subsidiary.  Upon request of Fannie Mae, the
Managing Member will deliver all such reports electronically or pursuant to a
web-based program elected by Fannie Mae and all costs, other than nominal costs,
to provide such reports in such format(s) shall be borne by the Company.  All
decisions as to accounting principles shall be made by the Executive Committee
subject to the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------


 


 
9.4.  The Company Accountant.  The Company shall retain as the regular
accountant and auditor for the Company (the “Company Accountant”) any
nationally-recognized accounting firm designated by the Executive
Committee.  The fees and expenses of the Company Accountant shall be a Company
expense.
 
 
9.5.  The Budget and Operating Plan.
 
 
9.5.1.  Adoption of Budget.  The Managing Member shall be responsible for
preparing and submitting to the Executive Committee for its approval a proposed
budget and strategic operating plan (as approved or thereafter amended by the
Executive Committee, a “Budget and Operating Plan”) for the Company for each
year.  The Budget and Operating Plan shall be prepared in proposed form and
submitted annually by the Managing Member to the Executive Committee for
approval at least sixty (60) calendar days prior to the end of each fiscal year
with respect to the following fiscal year (provided, if the Managing Member
should fail to timely prepare and submit in proposed form any such Budget and
Operating Plan, the Executive Committee, shall prepare such Budget and Operating
Plan).  Each Budget and Operating Plan shall set forth for the applicable
calendar year all anticipated income, operating expenses and capital and other
costs and expenses of the Company, all of which will be based on the strategic
and comprehensive business plan designed to maximize the Company’s returns on
each Project Subsidiary and each Property.
 
 
9.5.2.  Strategies.  In formulating the Company’s Budget and Operating Plan, to
the extent reasonably feasible at the time of preparation thereof, the Managing
Member will develop (for approval by the Executive Committee) based on each
Property’s budget and/or Construction Budget, proposed strategies regarding
plans for any repositioning, renovation, or restoration of each Property,
preparation and release of all promotional and advertising material relating to
each Property or concerning the Company, terms for any proposed sale or
disposition of each Property, and selection of contractors, construction or
other managers, legal counsel, accountants, structural and environmental
engineers, appraisers and other consultants for the Company to efficiently
implement the Budget and Operating Plan.  The Managing Member will also consider
and make recommendations to the extent it deems the same appropriate regarding
the amendment, modification, alteration, change, cancellation, or prepayment of
any Financing, and procurement of title insurance and other insurance for the
Company, or decrease or vary any other the insurance carried by or on behalf of
the Company.
 
 
9.5.3.  Project Budget. In connection with each proposal to acquire a Property
delivered to the Executive Committee, the Managing Member shall prepare a
budget, including a Property budget and a Construction Budget that contains all
pertinent information relative to such Property, the acquisition ownership,
maintenance and operation of such Property.  Upon approval of such budget, the
Budget and Operating Plan shall be amended to incorporate such Property’s budget
and Construction Budget.
 
 
9.5.4.  Failure to Approve Annual Plan.  Failure to Approve Annual Plan.  If any
proposed operating budget or annual plan is not approved by December 31, then:
 
 
9.5.4.1.  Portion Approved.  Any items or portions of the proposed operating
budget and annual plan and amounts of expenses provided therein which have been
so approved will become operative immediately;
 
 
9.5.4.2.  Debt Service, Taxes, Utilities and Insurance.  The Managing Member may
expend funds for regularly scheduled debt service on financing approved by the
Executive Committee, real estate taxes and assessments; utility charges; and
insurance premiums for insurance policies approved by the Executive Committee;
and to cause each Property to comply with law; and
 
 
9.5.4.3.  Operating Expenses.  The Managing Member may expend, in respect of
other non-capital, recurring operating expenses in any quarter of the
then-current calendar year, an amount equal to the budgeted amounts for the
corresponding quarter of the immediately preceding calendar year, as set forth
on the last approved Budget and Operating Plan (with commercially reasonable
adjustments due to inflation and variances in occupancy levels); however, if any
contract approved as part of any prior approved Budget and Operating Plan
provides for an automatic increase in costs thereunder after the beginning of
the then current calendar year, then the Managing Member may expend the amount
of that increase.
 
 
9.6.  Tax Matters Member.  Pursuant to Section 6231(a)(7)(A) of the Code, the
Managing Member shall be the tax matters partner (“Tax Matters Member”) of the
Company.
 
 
9.7.  Draw Requests.  The Managing Member shall deliver copies of any draw
requests or other requisitions to Fannie Mae contemporaneously with its delivery
of such request to the applicable lenders.
 
 
9.8.  Periodic Asset Valuation.  The Company’s assets shall be valued quarterly
on a fair market value basis, and the Managing Member shall provide to each
Member a description of the methodology used to value all Properties in
connection with the preparation of the quarterly valuation of such Properties.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 10
 
 
TRANSFER OF INTERESTS
 
 
10.1.  Transfer Restrictions.  Subject to ARTICLE 7 and ARTICLE 8, without the
approval of the Executive Committee, MAA shall not, directly or indirectly,
sell, assign, give, hypothecate, pledge, encumber or otherwise transfer
(“Transfer”) all or any portion of its Interest in the Company or withdraw from
the Company (other than in connection with a permitted transaction under this
ARTICLE 10).  Direct or indirect Transfers of any partnership interest in MAA
are permitted, provided that (a) MAAC shall remain the general partner of MAA
and (b) no Change in Control is caused thereby.
 
 
10.2.  Permitted Transfers.  At any time and from time to time: (i) each Member
shall have the right to Transfer all or any part of its Interest in the Company
to an Affiliate of such Member provided such Affiliate exists as of the
Formation Date and there is otherwise no Change in Control; (ii) each of the
direct or indirect owners of Fannie Mae shall have the right, in its sole
discretion, to Transfer all or any part of its ownership interest in Fannie Mae
to one or more third parties without the consent of any other Member; (iii)
Fannie Mae shall have the right, in its sole discretion, and without any
approvals or consent of any other Member, to transfer all or part of its
Interest if (1) Fannie Mae determines such Transfer(s) is necessary in order for
Fannie Mae (in its sole determination) to comply with any regulatory authority
or requirement, or (2) at any time after the Lock-Out Period.
 
 
10.3.  Transferees.  Notwithstanding anything to the contrary contained in this
Agreement, no transferee of all or any portion of any Interest shall be admitted
as a Member unless such Interest is transferred in compliance with the
applicable provisions of this Agreement, such transferee shall have furnished
evidence of satisfaction of the requirements of this Agreement reasonably
satisfactory to the remaining Members, and such transferee shall have executed
and delivered to the Company such instruments as the remaining Members
reasonably deem necessary or desirable to effectuate the admission of such
transferee as a Member and to confirm the agreement of such transferee to be
bound by all of the terms and provisions of this Agreement with respect to such
Interest.  At the request of any of the remaining Members, each such transferee
shall also cause to be delivered to the Company, at the transferee’s sole cost
and expense, a favorable opinion of legal counsel reasonably acceptable to the
Company, to the effect that such transferee has the legal right, power and
capacity to own the Interest proposed to be transferred, such Transfer does not
violate any provision of any loan commitment or any mortgage, deed of trust or
other security instrument encumbering all or any portion of any Property, and
such Transfer does not violate the 1933 Act, as amended any other federal or
state securities laws and will not cause the Company to become subject to the
Investment Company Act of 1940, as amended.  As promptly as practicable after
the admission of any Person as a Member, the books and records of the Company
shall be changed to reflect such admission.  All reasonable costs and expenses
incurred by the Company in connection with any Transfer of any Interest and, if
applicable, the admission of any transferee as a Member shall be paid by such
transferee.  Upon satisfaction of the foregoing requirements such transferee(s)
shall be admitted to the Company and the remaining Member(s) shall promptly
execute such amendments hereto to properly evidence the admission of such
transferee(s).
 
 
10.4.  Section 754 Election.  In the event of a Transfer of all or part of the
Interest of a Member, at the request of the transferee or if in the best
interests of the Company (as determined by the Executive Committee), the Company
shall elect pursuant to Section 754 of the Code to adjust the basis of any
Company property as provided by Sections 734 and 743 of the Code, and any cost
of such election or cost of administering or accounting for such election shall
be at the sole cost and expense of the requesting transferee.
 
 
10.5.  Non-Complying Transfers Void.  Any attempted Transfer of all or any part
of a Member’s Interest that does not comply with the provisions of this ARTICLE
10 shall be null and void and of no legal effect.
 
 

--------------------------------------------------------------------------------


 


 
ARTICLE 11
 
 
DISSOLUTION AND TERMINATION
 
 
11.1.  Dissolution Events.  The Company shall not be dissolved upon the
dissolution of any Member, but the Company shall be dissolved and terminated in
the manner hereinafter provided upon the happening of any of the following
events:
 
 
11.1.1.  Termination Date.  The close of business on the date of expiration of
the period set forth in Section 2.4 unless otherwise extended pursuant to
Section 2.4;
 
 
11.1.2.  Written Agreement.  The written determination of all Members to
dissolve the Company;
 
 
11.1.3.  Withdrawal or Merger of the Managing Member.  The withdrawal or
retirement from the Company by the Managing Member or the merger of the Managing
Member with or into another Person that is not an Affiliate of the Managing
Member;
 
 
11.1.4.  Disposition of Property.  The disposition of all or substantially all
of the Company’s assets;
 
 
11.1.5.  Bankruptcy.  The entry of a final judgment, order or decree of a court
of competent jurisdiction adjudicating the Company to be a bankrupt, and the
expiration without appeal of the period, if any, allowed by applicable law in
which to appeal therefrom; or
 
 
11.1.6.  Reorganization.  The filing by the Managing Member, or consenting by
answer or otherwise to the filing against such Managing Member, of a petition
for relief or reorganization or arrangement or any other petition in bankruptcy,
for liquidation (in connection with a bankruptcy or insolvency proceeding) or to
take advantage of any bankruptcy or insolvency law of any jurisdiction; the
general assignment by such Managing Member for the benefit of such Managing
Member’s creditors, consenting to the appointment of a custodian, receiver,
trustee or other officer with similar powers of a general partner.
 
 
11.2.  Continuation.  Upon the occurrence of any event described in
Sections 11.1.2, 11.1.3, and 11.1.4, the business of the Company will be
continued if within ninety (90) calendar days the remaining Members, elect by
written action of a majority of the remaining Members, based on the Percentage
Interests of all remaining Members, to continue the business of the Company and,
if no Managing Member remains, to designate one or more Persons (including any
Member who consents) to be a Managing Member of the Company, upon terms
consented to by all remaining Members.  If the business of the Company is
continued by election of the Members pursuant to the foregoing sentence, the
interest of any remaining Managing Member who fails to elect to continue the
business of the Company will be removed as the Managing Member but remain as a
Member.  If the Members fail to continue the Company’s business as provided in
this Section 11.2 the Company will be liquidated under Section 11.3.
 
 
11.3.  Method of Liquidation.
 
 
1.3.1.  Generally.  Upon the happening of any of the events specified in
Section 11.1 and, if applicable, the failure to continue the business of the
Company under Section 11.2, the Managing Member or, in the event dissolution
results from the withdrawal or retirement from the Company of the Managing
Member, any liquidating trustee elected by Members holding no less than a
majority of the Percentage Interests held by Members (either of the Managing
Member or liquidating trustee being the “Liquidator”), shall immediately
commence to wind up the Company’s affairs and shall liquidate the assets of the
Company as promptly as possible to the extent necessary to satisfy the debts and
obligations of the Company.  Until final distribution, the Liquidator shall
continue to operate the Company properties with all of the power and authority
of the Managing Member hereunder.  The steps to be accomplished by the
Liquidator are as follows:
 
 

--------------------------------------------------------------------------------


 


 
11.3.1.1.  Pay Debts.  The Liquidator shall pay all of the debts and liabilities
of the Company (including Company Loans, prepayment penalties and similar
amounts) or otherwise make adequate provision therefor (including the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the Liquidator may reasonably determine); and
 
 
11.3.1.2.  Distribute Assets.  All remaining assets of the Company shall be
distributed, in cash or in kind, to the Members in accordance with Section 5.1.
 


After the distributions provided in this Section 11.3, the Company may merge
into another entity pursuant to a plan of merger adopted by the Executive
Committee, provided that each Member shall have its interest in the Company
redeemed as part of the plan of such merger and receive $1.00 therefor.
 
11.3.2.  Distributions in Kind.  If the Company makes distributions in kind of
Company assets which secures indebtedness, each of the Members receiving the
distribution of property subject to the indebtedness will be severally liable
(as among each other, but not for the benefit of others) for its proportionate
share of the indebtedness, provided that no Member will be deemed to have
assumed any personal liability on any indebtedness secured by property
distributed to any Member for which the Member is not personally liable under
the terms of the instrument creating the indebtedness, and provided that the
liability of each Member to other Members for indebtedness secured by property
distributed to it will be limited to the value of its interest in the property
distributed and indebtedness secured by property distributed to Members in kind
need not be discharged out of the proceeds of liquidation of the Company.
 
 
11.3.3.  No Deficit Restoration Obligation.  Notwithstanding anything to the
contrary in this Agreement, upon a liquidation within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g), if any Member has a deficit Capital
Account (after giving effect to all contributions, distributions, allocations
and other Capital Account adjustments for all taxable years, including the year
during which such liquidation occurs), such Member shall have no obligation to
make any Capital Contribution to reduce or eliminate the negative balance of
such Member’s Capital Account.
 
 
11.4.  Deemed Distribution and Recontribution.  Notwithstanding any other
provisions of this Section 11.4, if the Company is liquidated within the meaning
of Treasury Regulations Section 1.704-1(b)(2)(ii)(g) but the Company is not to
be liquidated pursuant to Section 11.3, the property of the Company shall not be
liquidated or distributed, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up.
 
 
11.5.  Date of Termination.  The Company shall be terminated and dissolved when
all of the cash or property available for application and distribution under
Section 11.3 above shall have been applied and distributed in accordance with
such Section 11.3.  The establishment of any reserves in accordance with the
provisions of Section 11.3 above shall not have the effect of extending the term
of the Company, but any such reserve shall be distributed in the manner provided
in Section 11.3 upon expiration of the need for the reserve.
 
 
ARTICLE 12
 
 
INVESTMENT REPRESENTATIONS OF THE PARTNERS
 
 
12.1.  Investment Intent.  Each of the Members represents and warrants to the
Company and to each of the other Members that the Member has acquired its
interest in the Company for investment, solely for its own account, with the
intention of holding the interest for investment, and without any intention of
participating directly or indirectly in any redistribution or resale of any
portion of the interest in violation of the 1933 Act or any applicable state
securities law.
 
 
12.2.  Unregistered Company Interests.  Each of the Members acknowledges that
the Member is aware that its interest in the Company has not been registered
under the 1933 Act in reliance upon exemptions contained in the 1933 Act and
that its interest in the Company has not been registered under the securities
law of any state in reliance upon the exemptions contained in such state
securities law.  Each of the Members further understands and acknowledges that
its representations and warranties contained in this Section 12.2 are being
relied upon by the Company and by the Members as the basis for exemption of the
issuance of the Member’s interest in the Company from registration requirements
of the 1933 Act and all applicable state securities laws. Each of the Members
further acknowledges that the Company will not and has no obligation to register
the Member’s interest in the Company under the 1933 Act or any state securities
law and that the Company shall have no obligation to recognize any sale,
transfer or assignment of the Member’s interest in the Company to any person
unless the sale, transfer or assignment is otherwise permitted under this
Agreement.
 
 
12.3.  Nature of Investment.  Each of the Members represents that it is familiar
with this Agreement, and with the proposed business and affairs of the Company,
and that except as otherwise specifically provided in this Agreement, the Member
does not desire any further information or data relating to the Company.  Each
of the Members acknowledges that it understands that the acquisition of the
Member’s interest in the Company is a speculative investment involving a high
degree of risk and represents that it has been given an opportunity to ask
questions and review such financial and other matters as it deems appropriate,
it has satisfied itself regarding all matters related to this investment and it
has a net worth sufficient to bear the economic risk of the Member’s investment
in the Company and to justify the Member investing in a highly speculative
venture of this type.
 
 

--------------------------------------------------------------------------------


 


 
12.4.  Legend on Agreement.  Each of the Members acknowledges that a legend
reflecting the restrictions imposed upon the transfer of its interest in the
Company under this Agreement, under the 1933 Act and under applicable state
securities laws has been placed on the first page of this Agreement and may be
placed on any amendments to this Agreement.
 
 
ARTICLE 13
 
 
MISCELLANEOUS
 
 
13.1.  Representations and Warranties of the Members.  Each Member represents
and warrants to the other Members as follows:
 
 
13.1.1.  Due Organization.  It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation with all requisite
power and authority to enter into this Agreement and to conduct the business of
the Company.
 
 
13.1.2.  Legal and Binding.  This Agreement was duly authorized by all necessary
action by the Member and constitutes the legal, valid and binding obligation of
the Member enforceable in accordance with its terms.
 
 
13.1.3.  No Consents.  No consents or approvals are required from any
governmental authority or other person or entity for the Member to enter into
this Agreement and the Company.  All limited liability company, corporate or
partnership action on the part of the Member necessary for the authorization,
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly taken.
 
 
13.1.4.  No Conflicts.  The execution and delivery of this Agreement by the
Member, and the consummation of the transactions contemplated hereby, does not
conflict with or contravene the provisions of its organizational documents or
any agreement or instrument by which it or its properties are bound or any law,
rule, regulation, order or decree to which it or its properties are subject.
 
 
13.1.5.  No Brokers.  The Member has not retained any broker, finder or other
commission or fee agent, and no such person has acted on its behalf in
connection with the acquisition of the membership interest herein provided or
the execution and delivery of this Agreement.
 
 
13.1.6.  Prohibited Person and Transactions.  The Member is not, and will not
become, a person or entity with whom U.S. persons or entities are restricted
from doing business with under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Person’s list) or under any statute,
executive order (including the September 24, 2001, Executive Order 13224
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, as amended), or other governmental action and
is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities (other than shareholders of MAAC
holding less than ten percent (10%) ownership or voting interest therein),
provided however, that Managing Member shall immediately notify Fannie Mae of
any shareholder of MAAC owning a five percent (5%) or greater interest that is
named on OFAC’s Specially Designated and Blocked Person’s list.
 
 

--------------------------------------------------------------------------------


 


 
13.2.  Managing Member Representations and Warranties.  The Managing Member
represents and warrants to Fannie Mae that attached hereto as Exhibit J is an
organizational chart of the ownership of the Managing Member and MAAC together
with a listing of the executive officers of MAAC as of the Formation Date.
 
 
13.3.  Appraisal Procedures for Fair Market Value.  If Members are unable to
agree upon the Fair Market Value of any property within thirty (30) days (as set
forth in Section 7.2 and Section 7.5.2 hereof) after either party requests the
other party to approve its estimate of Fair Market Value, then such Fair Market
Value shall be determined as follows:
 
 
13.3.1.  Selection of Appraisers.  Upon the expiration of such thirty (30) day
period, any Member may request an appraisal of the applicable property by
sending written notice thereof to the other.  Within ten (10) business days
after receipt of the written notice by the party to whom such notice is sent,
the Members shall, by mutual agreement, appoint an independent appraiser (which
may be an investment bank, accounting firm, asset appraiser, or other valuation
professional).  If the Members cannot agree on a single independent appraiser
within such ten-day period, the Members shall each have the right to select an
independent appraiser experienced in such matters and shall give written notice
to the other of the appraiser so selected.  The first party to receive such a
notice of selection shall have ten (10) business days after receipt thereof to
give the other party written notice of its selection.  If any Member properly
gives a first notice and the other does not properly give the second notice
within the requisite time or if a single appraiser is selected, the one
independent appraiser so selected shall be the sole appraiser in making the
determination required hereunder, which written determination shall be final and
binding and shall be delivered to the Members no more than thirty (30) days
after the delivery of the first notice.  For purposes of this Section 13.3 each
Member and its Affiliate who are also Members shall not be deemed to be separate
parties.
 
 
13.3.2.  Resolution of Appraisal Disputes.  If the second notice is properly
given within the requisite time, the independent appraisers so selected shall
promptly make the determination required hereunder and deliver a written summary
of such determination to the Members within thirty (30) days after the delivery
of the first notice.  If such two appraisers reach the same determination, their
determination shall be final and binding.  If the two appraisers reach
determinations that are different but the lower determination is not less than
ninety percent (90%) of the higher determination, an average of the two shall be
final and binding.  In all other events, the two appraisers shall promptly
select a third independent appraiser who shall promptly select the determination
of one of the two appraisers which it believes is more accurate and deliver a
written summary of such determination to the Members no more than sixty (60)
days after the delivery of the first notice, and such determination shall be
final and binding on both parties.  All fees and expenses of each such
independent appraiser shall be borne by the Company.
 
 
13.4.  Further Assurances.  Each Member agrees to execute, acknowledge, deliver,
file, record and publish such further instruments and documents, and do all such
other acts and things as may be required by law, or as may be required to carry
out the intent and purposes of this Agreement; provided the same does not
subject any Member to additional liability and the same is consistent with and
does not vary the terms and conditions of this Agreement without the consent of
the affected Member.
 
 

--------------------------------------------------------------------------------


 
 
13.5.  Conflicts.  The Members and their respective officers, employees,
appointed members of the Executive Committee and Affiliates shall devote such
time to the Company business as they deem to be necessary or desirable in
connection with their respective duties and responsibilities hereunder.  Each of
the Members recognizes that each of the other Members and its partners, members,
shareholders, officers, directors, employees, agents, representatives, appointed
members of the Executive Committee and Affiliates, have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company and that, each of the other
Members and its partners, member, shareholders, officers and directors,
employees, agents, representatives, appointed members of the Executive Committee
and Affiliates, are entitled to carry on such other business interests,
activities and investments.  Neither the Company nor the other Members shall
have any right, by virtue of this Agreement, in or to such interests,
activities, and investments or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the Company
and shall not be deemed wrongful or improper.
 
 
13.6.  Notices.  All notices, demands, consents, approvals, requests or other
communications provided or permitted to be given under this Agreement
(collectively, “Notices”) must be in writing and may be served by hand delivery
to the party to be notified, with written receipt; by depositing same in the
United States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering to the
party to be notified by a nationally-recognized, overnight delivery service
(e.g., Federal Express); by facsimile copy transmission during normal business
hours with a confirmation copy delivered by another method permitted under this
Section 13.6, or by electronic mail addressed to the electronic mail address set
forth below for the party to be notified with a confirmation copy delivered by
another method permitted under this Section 13.6.  Notice given in accordance
herewith for all permitted forms of notice other than by electronic mail, shall
be effective upon the earlier to occur of actual delivery to the address of the
addressee or refusal of receipt by the addressee.  Notice given by electronic
mail in accordance herewith shall be effective upon the entrance of such
electronic mail into the information processing system designated by the
recipient’s electronic mail address provided that such shall in any event be
ineffective if a confirmation copy is not delivered by another method permitted
under this Section 13.6, whether or not the electronic mail was actually
received by the addressee.  Except for facsimile and electronic mail notices as
described above, no notice hereunder shall be effective if sent or delivered by
electronic means.  For purposes of notice, the addresses of the parties shall be
as follows:
 


If to MAA:
Mid-America Apartments, L.P.
6584 Poplar Avenue, Suite 300
Memphis, Tennessee 38138
Attention: Simon R.C. Wadsworth
Facsimile No.: 901-682-6667
E-mail:  simon.wadsworth@maac.net
 
With a Copy to:
Bass, Berry & Sims PLC
100 Peabody Place, Suite 900
Memphis, Tennessee 38103
Attention: John A. Stemmler
Facsimile No.: 901-543-5999
E-mail:  jstemmler@bassberry.com
 
If to Fannie Mae:
Fannie Mae
Mail Stop 11H-735
3900 Wisconsin Avenue, NW
Washington, DC  20016
Attention:  Richard S. Lawch
Facsimile No.: 301-280-2061
E-mail:  Richard_s_lawch@fanniemae.com
 
With a Copy to:
Fannie Mae Legal Department
Mail Stop 11H-1103
3900 Wisconsin Avenue, NW
Washington, DC  20016
Attention:  Sara Todd, Esq.
Facsimile No.: 301-204-8703
E-mail:  sara_todd@fanniemae.com
 
For Press Releases to:
Fannie Mae
Mail Stop 1H-1N-12
3900 Wisconsin Avenue, NW
Washington, DC  20016
Attention:  Jon Searles
Facsimile No.: 202-752-3808
E-mail:  jon_searles@fanniemae.com
 
And to:
Powell Goldstein LLP
Third Floor
901 New York Avenue, NW
Washington, DC  20001-4413
Attention:  Ronald S. Gart, Esq.
Facsimile No.: 202-624-7222
E-mail:  RGart@pogolaw.com



Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 13.6.
 
      13.7.        Cumulative Remedies.  Except as otherwise provided in
Section 3.6, no remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.  The election of any one or more remedies by a party shall not,
except as otherwise expressly provided for herein, constitute a waiver of the
right to pursue other available remedies.
 




--------------------------------------------------------------------------------


 



 
13.8.  Governing Law.  Any provisions of this Agreement dealing with or related
to or affecting any loan or advance by any Member to the Company or any other
debt obligation of the Company to any Member shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed wholly within that State.  Otherwise, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to agreements made and to be performed wholly within that
State.
 
 
13.9.  Arbitration.
 
 
13.9.1.  General.  Other than a dispute regarding the determination of Fair
Market Value, (a) any dispute among the Members as to the interpretation of any
provision of this Agreement or the rights and obligations of any Member
hereunder, (b) after a thirty (30) day cooling off period, any deadlock
concerning a Major Decision between the members of the Executive Committee, and
(c) any dispute regarding the reasonableness of a Member failing to grant a
consent as contemplated by Section 6.5, shall be resolved through binding
arbitration as hereinafter provided in Washington, DC.  Notwithstanding the
foregoing, if either party exercises its rights under Section 8.5, then the
dispute shall not be submitted to arbitration until the twelve (12) month period
described in the last paragraph of Section 8.5 has lapsed.
 
 
13.9.2.  Selection of Arbitrator.  If arbitration is required to resolve a
dispute among the Members, the Managing Member or any of the Executive Committee
Members may notify the Washington, DC office of the American Arbitration
Association (“AAA”) and request AAA to select one Person to act as the
arbitrator for resolution of the dispute.
 
 
13.9.3.  Rules of Arbitration.  The arbitrator selected pursuant to
Section 13.9.2 will establish the rules for proceeding with the arbitration of
the dispute, which will be binding upon all parties to the arbitration
proceeding.  The arbitrator may use the rules of the AAA for commercial
arbitration but is encouraged to adopt the rules the arbitrator deems
appropriate to accomplish the arbitration in the quickest and least expensive
manner possible.  Accordingly, the arbitrator may (1) dispense with any formal
rules of evidence and allow hearsay testimony so as to limit the number of
witnesses required, (2) accept evidence of property values or the values of
Company interests without formal appraisals and upon such information provided
by Members or other Persons and otherwise minimize discovery procedures as the
arbitrator deems appropriate, (3) act upon his understanding or interpretation
of the law on any issue without the obligation to research the issue or accept
or act upon briefs of the issue prepared by any party, (4) limit the time for
presentation of any party’s case as well as the amount of information or number
of witnesses to be presented in connection with any hearing, and (5) impose any
other rules that the arbitrator believes appropriate to effect a resolution of
the dispute as quickly and inexpensively as possible. In any event, the
arbitrator (A) shall permit each side no more than two depositions (including
any deposition of experts), which depositions may not exceed four hours each,
one set of ten interrogatories (inclusive of sub-parts) and one set of five
document requests (inclusive of sub-parts), (B) shall not permit any requests
for admissions, (C) shall limit the hearing, if any, to two days, and (D) shall
render his or her decision within sixty (60) days of the filing of the
arbitration.
 
 
13.9.4.  Costs of Arbitration.  The arbitrator will have the exclusive authority
to determine and award costs of arbitration and the costs incurred by any party
for its attorneys, advisors and consultants.
 
 
13.9.5.  Award of Arbitrator.  Any award made by the arbitrator shall be binding
on the Members, the Company and all parties to the arbitration and shall be
enforceable to the fullest extent of the law.
 
 
13.10  Attorney Fees.  If the Company or any Member obtains a judgment against
any Member by reason of the breach of this Agreement or the failure to comply
with the terms hereof, reasonable attorneys’ fees and costs as fixed by the
court shall be included in such judgment.
 
 
13.11  Captions.  All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement.
 
 
13.12  Pronouns.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.
 
 
13.13  Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto and, except as otherwise provided herein, their respective executors,
administrators, legal representatives, heirs, successors and assigns.
 
 
13.14  Extension Not a Waiver.  No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to a Member or the
Company shall impair or affect the right of such Member or the Company
thereafter to exercise the same.  Any extension of time or other indulgence
granted to a Member hereunder shall not otherwise alter or affect any power,
remedy or right of any other Member or of the Company, or the obligations of the
Member to whom such extension or indulgence is granted.
 
 
13.15.  Creditors and Third Parties Not Benefited.  Nothing contained in this
Agreement is intended or shall be deemed to benefit any third party or creditor
of the Company or any Member, and no third party or creditor of the Company
shall be entitled to require the Company or the Members to solicit or accept any
Additional Capital Contribution for the Company or to enforce any right which
the Company or any Member may have against any Member under this Agreement.
 
 

--------------------------------------------------------------------------------


 


 
13.16.  Recalculations of Interest.  If any applicable law is ever judicially
interpreted so as to deem any distribution, contribution, payment or other
amount received by any Member or the Company under this Agreement as interest
and so as to render any such amount in excess of the maximum rate or amount of
interest permitted by applicable law, then it is the express intent of the
Members and the Company that all amounts in excess of the highest lawful rate or
amount theretofore collected be credited against any other distributions,
contributions, payments or other amounts to be paid by the recipient of the
excess amount or refunded to the appropriate Person, and the provisions of this
Agreement immediately be deemed reformed, without the necessity of the execution
of any new document, so as to comply with the applicable law, but so as to
permit the payment of the fullest amount otherwise required hereunder.  All sums
paid or agreed to be paid that are judicially determined to be interest shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the term of such obligation so that the rate or amount of
interest on account of such obligation does not exceed the maximum rate or
amount of interest permitted under applicable law.
 
 
13.17.  Severability.  In case any one or more of the provisions contained in
this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby; provided, however, the limitation of
liability and exculpation provisions of this Agreement are an integral part
hereof.
 
 
13.18.  Entire Agreement.  This Agreement contains the entire agreement between
the parties relating to the subject matter hereof and all prior agreements
relative hereto which are not contained herein are terminated.  Amendments,
variations, modifications or changes herein may be made effective and binding
upon the Members by, and only by, the setting forth of same in a document duly
executed by each Member, and any alleged amendment, variation, modification or
change herein which is not so documented shall not be effective as to any
Member.
 
 
13.19.  Publicity.  The parties agree that no Member shall issue any press
release or otherwise publicize or disclose the terms of this Agreement or the
proposed terms of any acquisition of any Company property or the Property,
without the consent of each of the other Members, except as such disclosure may
be made in the course of normal reporting practices by any Member or as
otherwise required by applicable law.  Without the prior express written consent
of Fannie Mae, neither the Company, a Project Subsidiary nor MAA or MAAC or
their transferees, successors and assigns or their Affiliates shall use the name
“Fannie Mae” or any servicemarks or other intellectual property of Fannie Mae or
its Affiliates in any manner or, except as otherwise required by law or in any
loan document approved by Executive Committee, disclose Fannie Mae’s involvement
in the Company or any Property, including through the issuance of a press
release, any advertisement or other communication with third parties or the
general public.  Notwithstanding the foregoing, MAAC may disclose that Fannie
Mae is a Member of the Company or otherwise refer to “Fannie Mae” as a Member of
the Company in any filings with the United States Securities and Exchange
Commission or press releases to the extent MAAC is reasonably required to do so
and then to the minimum extent reasonably possible under the circumstances of
such filing(s), provided that (i) Managing Member has provided a copy to Fannie
Mae at least ten (10) Business Days prior to the anticipated filing or release
date and (ii) Fannie Mae has reasonably approved the press release or filing for
accuracy and the content of the disclosure with regard to Fannie Mae’s
involvement in the Company.  Fannie Mae shall be deemed to have approved such
filing or press release if it has not provided written comments or notice of
approval to MAAC at least two (2) Business Days prior to the filing or release
date identified by MAAC to Fannie Mae.  The information provided to Fannie Mae
shall be limited to the paragraphs containing any description of Fannie Mae’s
role with the Company (with sufficient detail for Fannie Mae to understand the
context of the disclosure) and shall not include any information that would be
considered material non-public information under the Federal securities
laws.  Any press release regarding the Company that does not contain a reference
to Fannie Mae shall be submitted to Fannie Mae at least five (5) Business Days
prior to the anticipated release thereof, however, Fannie Mae shall have no
approval right thereon.  In addition, the Managing Member may cause the Company
to disclose Fannie Mae’s status as a member of the Company to the extent
required by any lender providing Financing.  The limitations on publicity
contained in this Agreement relate only to Fannie Mae’s role as a Member of the
Company and nothing contained in this Agreement shall limit MAAC’s ability to
refer to Fannie Mae as a lender or provider of credit enhancements for MAAC’s
credit facilities that do not pertain to the Company.
 
 

--------------------------------------------------------------------------------




 
13.20.  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
but one and the same agreement.
 
 
13.21.  Confidentiality.
 
 
13.21.1  Confidential Information.  The terms of this Agreement, the identity of
any person with whom the Company may be holding discussions with respect to any
investment, acquisition, disposition or other transaction, and all other
business, financial or other information relating directly to the conduct of the
business and affairs of the Company or the relative or absolute rights or
interests of any of the Members (collectively, the “Confidential Information”)
that has not been publicly disclosed pursuant to authorization by the Executive
Committee is confidential and proprietary information of the Company, the
disclosure of which would cause irreparable harm to the Company and the
Members.  Accordingly, each Member represents that it has not and agrees that it
will not and will direct its shareholders, partners, directors, officers,
agents, advisors and Affiliates not to, disclose to any Person any Confidential
Information or confirm any statement made by third Persons regarding
Confidential Information until the Company has publicly disclosed the
Confidential Information pursuant to authorization by the Executive Committee
and has notified each Member that it has done so; provided, however, any Member
(or its Affiliates) may disclose such Confidential Information (i) to any of its
or its Affiliates, directors, officers, investment advisors, auditors,
employees, members, shareholders, outside regulators, attorneys and accountants
for whom such Member shall be responsible, (ii) if required by law (it being
specifically understood and agreed that anything set forth in a registration
statement or any other document filed pursuant to law will be deemed required by
law) or (iii) necessary for it to perform any of its duties or obligations
hereunder or in any property management agreement or development management
agreement to which it is a party covering any Company property or any of the
Properties.
 
 
13.21.2.  No Disclosure.  Subject to the exceptions set forth in Section
13.21.1, each Member agrees not to disclose any Confidential Information to any
Person (other than a Person set forth in the proviso of Section 13.21.1 a judge,
magistrate or referee or other Persons involved in any action, suit or
proceeding relating to or arising out of this Agreement or otherwise), and to
keep confidential all documents (including responses to discovery requests)
containing any Confidential Information, except to the extent such Confidential
Information is already in the public domain or in such Member’s reasonable
discretion required to be made in, or properly the subject of, any disclosure in
any filings with the United States Securities and Exchange Commission or other
governmental jurisdiction over such Member.  Each Member hereby consents in
advance to any motion for any protective order brought by any other Member
represented as being intended by the movant to implement the purposes of this
Section 13.21.2 provided that, if a Member receives a request to disclose any
Confidential Information under the terms of what such Member believes in good
faith to be a valid and effective order issued by a court or governmental agency
and the order was not sought by or on behalf of or consented to by such Member,
then such Member may disclose the Confidential Information to the extent
required if the Member as promptly as practicable notifies each of the other
Members of the existence, terms and circumstances of the order, consults in good
faith with each of the other Members on the advisability of taking legally
available steps to resist or to narrow the order, and if disclosure of the
Confidential Information is required, exercises its best efforts to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the portion of the disclosed Confidential Information that any other
Member designates.  The cost (including attorneys’ fees and expenses) of
obtaining a protective order covering Confidential Information designated by
such other Member will be borne by the Company.
 
 
13.21.3.  Survival.  The covenants contained in this Section 13.21 will survive
the Transfer of the Interest of any Member and the termination of the Company.
 
 
13.22.  No Electronic Transactions.  The parties hereby acknowledge and agree
that this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means.  Without limiting the generality of the foregoing,
the parties hereby agree that the transactions contemplated by this Agreement
shall not be conducted by electronic means, except as specifically set forth in
Section 13.6 of this Agreement.
 
 
13.23.  Exclusivity.
 
 
13.23.1.  Opportunities.  During the period commencing upon the Formation Date
and concluding on the date that the Maximum Contribution Amount is made or such
earlier date as Fannie Mae ceases to be a Member of the Company (the “Restricted
Period”), MAA shall present to Fannie Mae, in reasonable detail, any
opportunities to acquire or develop, directly or indirectly, in whole or in
part, any Property that MAAC, MAA or any Affiliate thereof would reasonably
pursue for its own account and which is (a) seven (7) years or older or (b)
located within a 2 ½ mile radius of any existing Company Property.  MAA shall
provide, at a minimum, such information to Fannie Mae as is required in that
listing of due diligence items attached hereto as Exhibit D and incorporated
herein by reference.  To the extent that Fannie Mae reasonably requires
additional information to make the determination whether the investment in or
acquisition of a Property would be a desirable investment for the Company,
Fannie Mae may notify MAA in writing of such additional information that it
desires.  The additional information and documents required to be provided to
Fannie Mae pursuant to this Section 13.23.1 shall be provided at the Company’s
expense.
 

--------------------------------------------------------------------------------


 


 
13.23.2.  Exceptions: Rejection.  MAAC, MAA or any Affiliate thereof may proceed
with the investment in, acquisition of or development of a Property for its own
account that satisfies the Investment Criteria (and such action shall not
constitute a breach of any provision of this Agreement) if, and only if, (i) MAA
shall have received written notice from Fannie Mae that the investment in,
acquisition of or development of the specified Property would not be a desirable
investment for the Company, and (ii) any investment in, acquisition of or
development of such Property by MAAC, MAA or any Affiliate thereof is on no more
favorable terms than those presented to Fannie Mae.
 
 
13.23.3.  Exception:  Like Kind.  As an exception to the restrictions imposed on
MAAC and MAA under this Section 13.23, MAAC, MAA and their respective Affiliates
may acquire property during the Restricted Period if (i) such property is
acquired in a qualifying like-kind exchange under Section 1031 of the Code, (ii)
the qualifying like-kind exchange is with proceeds from the disposition of a
property held by MAAC, MAA or their respective Affiliates, and (iii) MAAC, MAA
or their respective Affiliates were obligated by an agreement with a third party
to undertake a like-kind exchange at some time in the future with respect to
such property held.
 
SIGNATURES INTENTIONALLY ON NEXT PAGE
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.
 
MANAGING MEMBER:


MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited liability company
By:           Mid-America Apartment Communities, Inc.,
a Tennessee corporation, its general partner




By: /s/Simon Wadsworth
Simon R.C. Wadsworth
Chief Financial Officer


MEMBER:
 
FANNIE MAE
 
a corporation organized under the laws of the United States
 


By: /s/ Richard S. Lawch
Name: Richard S. Lawch
Title: Senior Vice President



